Exhibit 10.1

 





 

 

U.S. $2,000,000,000

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of April 25, 2018

 

Among

 

CELGENE CORPORATION

as Borrower

 

and

 

THE INITIAL LENDERS NAMED HEREIN

 

as Initial Lenders

 

and

 

CITIBANK, N.A.

 

as Administrative Agent

 

and

 

JPMORGAN CHASE BANK, N.A.

as Syndication Agents

 

BANK OF AMERICA, N.A., BARCLAYS BANK PLC, CREDIT SUISSE SECURITIES (USA) LLC,
DEUTSCHE BANK SECURITIES INC., GOLDMAN SACHS BANK USA, HSBC BANK USA, NATIONAL
ASSOCIATION and MORGAN STANLEY SENIOR FUNDING, INC.

as Documentation Agent

 

and

 

CITIBANK, N.A., JPMORGAN CHASE BANK, N.A., BARCLAYS BANK PLC, CREDIT SUISSE
SECURITIES (USA) LLC, DEUTSCHE BANK SECURITIES INC., GOLDMAN SACHS BANK USA,
HSBC SECURITIES (USA) INC., MERRILL LYNCH, PIERCE FENNER & SMITH INCORPORATED
and MORGAN STANLEY SENIOR FUNDING, INC.

as Joint Lead Arrangers and Joint Book Runners

 

 

 

 



 

TABLE OF CONTENTS

 



ARTICLE I 6             SECTION 1.01.  Certain Defined Terms 6
            SECTION 1.02.  Computation of Time Periods 19             SECTION
1.03.  Accounting Terms 19             SECTION 1.04.  Terms Generally 19 ARTICLE
II 19             SECTION 2.01.  The Advances 19             SECTION
2.02.  Making the Advances 20             SECTION 2.03.  Fees 21
            SECTION 2.04.  Optional Termination or Reduction of the Commitments
21             SECTION 2.05.  Repayment of Advances 21             SECTION
2.06.  Interest on Advances 21             SECTION 2.07.  Interest Rate
Determination 22             SECTION 2.08.  Optional Conversion of Advances 23
            SECTION 2.09.  Prepayments of Advances 23             SECTION
2.10.  Increased Costs 24             SECTION 2.11.  Illegality 25
            SECTION 2.12.  Payments and Computations 25             SECTION
2.13.  Taxes 26             SECTION 2.14.  Sharing of Payments, Etc. 28
            SECTION 2.15.  Evidence of Debt 28             SECTION 2.16.  Use of
Proceeds 29             SECTION 2.17.  Mitigation Obligations; Replacement of
Lenders 29             SECTION 2.18.  Defaulting Lenders 30

 

2 

 



 

 

 

            SECTION 2.19.  Increase in the Aggregate Commitments 30
            SECTION 2.20.  Extension of Termination Date 32 ARTICLE III 33
            SECTION 3.01.  Conditions Precedent to Amendment and Restatement 33
            SECTION 3.02.  Conditions Precedent to Each Borrowing. 34
            SECTION 3.03.  Determinations Under Section 3.01 34 ARTICLE IV 34
            SECTION 4.01.  Representations and Warranties of the Borrower 35
ARTICLE V 36             SECTION 5.01.  Affirmative Covenants 36
            SECTION 5.02.  Negative Covenants 39             SECTION
5.03.  Financial Covenants 41 ARTICLE VI 41             SECTION 6.01.  Events of
Default 41 ARTICLE VII 43             SECTION 7.01.  Appointment and Authority
43             SECTION 7.02.  Rights as a Lender 43             SECTION
7.03.  Exculpatory Provisions 43             SECTION 7.04.  Reliance by Agent 44
            SECTION 7.05.  Delegation of Duties 44             SECTION
7.06.  Resignation of Agent 44             SECTION 7.07.  Non-Reliance on Agent
and Other Lenders 45             SECTION 7.08.  No Other Duties, etc 45
            SECTION 7.09.  Lender ERISA Matters 45 ARTICLE VIII 47



3 

 

 

            SECTION 8.01.  Amendments, Etc. 47             SECTION
8.02.  Notices; Effectiveness; Electronic Communication. 47             SECTION
8.03.  No Waiver; Remedies 49             SECTION 8.04.  Costs and Expenses 49
            SECTION 8.05.  Right of Set-off 51             SECTION
8.06.  Binding Effect 51             SECTION 8.07.  Assignments and
Participations 51             SECTION 8.08.  Confidentiality 55
            SECTION 8.09.  Governing Law 55             SECTION 8.10.  Execution
in Counterparts 55             SECTION 8.11.  Jurisdiction, Etc. 56
            SECTION 8.12.  Patriot Act Notice 56             SECTION 8.13.  No
Fiduciary Duty; Other Relationships 56             SECTION
8.14.  Acknowledgement and Consent to Bail-In of EEA Financial Institutions 57
            SECTION 8.15.  Waiver of Jury Trial 59



 

 

4 

 



 

Schedules

 

Schedule I - Commitments

 

Schedule 5.02(a) - Existing Liens

 

Schedule 5.02(c) - Existing Subsidiary Debt

 

Exhibits

 

Exhibit A      -      Form of Note

 

Exhibit B      -      Form of Notice of Borrowing

 

Exhibit C      -      Form of Assignment and Assumption

 



5 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of April 25, 2018

 

CELGENE CORPORATION, a Delaware corporation (the “Borrower”), the banks,
financial institutions and other institutional lenders (the “Initial Lenders”)
listed on the signature pages hereof, and CITIBANK, N.A. (“Citibank”), as
administrative agent (the “Agent”) for the Lenders (as hereinafter defined),
agree as follows:

 

PRELIMINARY STATEMENT. The Borrower, the lenders parties thereto and Citibank,
as agent, are parties to the Second Amended and Restated Credit Agreement dated
as of April 17, 2015 (as amended to date, the “Existing Credit Agreement”).
Subject to the satisfaction of the conditions set forth in Section 3.01, the
Borrower, the parties hereto and Citibank, as Agent, desire to amend and restate
the Existing Credit Agreement as herein set forth.

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

 

“Advance” means an advance by a Lender to the Borrower as part of a Borrowing
and refers to a Base Rate Advance or a Eurodollar Rate Advance (each of which
shall be a “Type” of Advance).

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agent’s Account” means the account of the Agent maintained by the Agent at
Citibank at its office at 388 Greenwich Street, New York, New York 10013,
Account No. 36852248, Attention: Bank Loan Syndications.

 

“Anniversary Date” has the meaning specified in Section 2.20(a).

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Affiliates from time to
time concerning or relating to bribery or corruption, including, without
limitation, the United States Foreign Corrupt Practices Act of 1977 and the UK
Bribery Act 2010.

 

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

 

6 

 



“Applicable Margin” means, as of any date, a percentage per annum determined by
reference to the Public Debt Rating in effect on such date as set forth below:

 

Public Debt Rating

S&P/Moody’s

Applicable Margin for

Base Rate Advances

Applicable Margin for

Eurodollar Rate Advances

Level 1

A+ / A1 or above

 

0.000%

 

0.750%

Level 2

A / A2

 

0.000%

 

0.875%

Level 3

A- / A3

 

0.000%

 

1.000%

Level 4

BBB+ / Baa1

 

0.125%

 

1.125%

Level 5

BBB / Baa2

 

0.250%

 

1.250%

Level 6

Lower than Level 5

 

0.500%

 

1.500%

 

“Applicable Percentage” means, as of any date, a percentage per annum determined
by reference to the Public Debt Rating in effect on such date as set forth
below:

 

Public Debt Rating

S&P/Moody’s

Applicable

Percentage

Level 1

A+ / A1 or above

 

0.050%

Level 2

A / A2

 

0.070%

Level 3

A- / A3

 

0.090%

Level 4

BBB+ / Baa1

 

0.110%

Level 5

BBB / Baa2

 

0.150%

Level 6

Lower than Level 5

 

0.200%

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means Citibank, N.A., JPMorgan Chase Bank, N.A., Barclays Bank plc,
Credit Suisse Securities (USA) LLC, Deutsche Bank Securities Inc., Goldman Sachs
Bank USA, HSBC Securities (USA) Inc., Merrill Lynch, Pierce, Fenner & Smith,
Incorporated (or any other registered broker-dealer wholly-owned by Bank of
America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Agreement) and Morgan Stanley Senior Funding, Inc.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 8.07), and accepted by the Agent, in substantially the form
of Exhibit C or any other form approved by the Agent.

 

7 

 



“Assuming Lender” has the meaning specified in Section 2.19(d).

 

“Assumption Agreement” has the meaning specified in Section 2.19(e)(i)(B).

 

“Bail-In Action” has the meaning specified in Section 8.15.

 

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:

 

(a)       the rate of interest announced publicly by Citibank in New York,
New York, from time to time, as Citibank’s base rate;

 

(b)       1/2 of one percent per annum above the Federal Funds Rate; and

 

(c)       the ICE Benchmark Administration Limited Settlement Rate (or the
successor thereto if ICE Benchmark Administration Limited is no longer making
such rates available) applicable to U.S. dollars for a period of one month (“One
Month LIBOR”) plus 1.00% (for the avoidance of doubt, the One Month LIBOR for
any day shall be based on the rate appearing on Reuters LIBOR01 Page (or other
commercially available source providing such quotations as designated by the
Agent from time to time) at approximately 11:00 a.m. London time on such day);
provided that, if One Month LIBOR shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.

 

“Base Rate Advance” means an Advance that bears interest as provided in
Section 2.06(a)(i).

 

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by each of the Lenders pursuant to Section 2.01.

 

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advances, on which dealings are carried on in the
London interbank market.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

8 

 



“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated and rulings issued thereunder.

 

“Commitment” means as to any Lender (a) the amount set forth opposite such
Lender’s name on Schedule I, (b) if such Lender has become a Lender hereunder
pursuant to an Assumption Agreement, the amount set forth in such Assumption
Agreement or (c) if such Lender has entered into an Assignment and Assumption,
the amount set forth for such Lender in the Register maintained by the Agent
pursuant to Section 8.07(c), as such amount may be reduced pursuant to
Section 2.04 or increased pursuant to Section 2.19.

 

“Commitment Date” has the meaning specified in Section 2.19(b).

 

“Commitment Increase” has the meaning specified in Section 2.19(a).

 

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

“Consolidated Tangible Assets” means total assets minus intangible assets, in
each case as determined in accordance with GAAP.

 

“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.07 or 2.08.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than (x) trade payables incurred
in the ordinary course of such Person’s business and (y) to the extent accounted
for as indebtedness in accordance with GAAP, milestone and royalty payments that
are (i) in each case, not overdue by more than 60 days or (ii) in the case of
trade payables, being contested in good faith and by proper proceedings and as
to which appropriate reserves are being maintained), (c) all obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments,
(d) all obligations of such Person created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all obligations of such Person as lessee under leases that have
been or should be, in accordance with GAAP, recorded as capital leases or, after
giving effect to FASB ASC Topic 842, as finance leases, (f) all obligations,
contingent or otherwise, of such Person in respect of acceptances, letters of
credit or similar extensions of credit, (g) all Debt of others referred to in
clauses (a) through (f) above or clause (h) below and other payment obligations
(collectively, “Guaranteed Debt”) guaranteed directly or indirectly in any
manner by such Person, or in effect guaranteed directly or indirectly by such
Person through an agreement (1) to pay or purchase such Guaranteed Debt or to
advance or supply funds for the payment or purchase of such Guaranteed Debt,
(2) to purchase, sell or lease (as lessee or lessor) property, or to purchase or
sell services, primarily for the purpose of enabling the debtor to make payment
of such Guaranteed Debt or to assure the holder of such Guaranteed Debt against
loss, (3) to supply funds to or in any other manner invest in the debtor
(including any agreement to pay for property or services irrespective of whether
such property is received or such services are rendered) or (4) otherwise to
assure a creditor against loss, and (h) all Debt referred to in clauses (a)
through (g) above (including Guaranteed Debt) secured by (or for which the
holder of such Debt has an existing right, contingent or otherwise, to be
secured by) any Lien on property (including, without limitation, accounts and
contract rights) owned by such Person, even though such Person has not assumed
or become liable for the payment of such Debt.

 

9 

 



“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

 

“Defaulting Lender” means at any time, subject to Section 2.18(c), (i) any
Lender that has failed for three or more Business Days to comply with its
obligations under this Agreement to make an Advance or make any other payment
due hereunder (each, a “funding obligation”), unless such Lender has notified
the Agent and the Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding has not
been satisfied (which conditions precedent, together with the applicable
default, if any, will be specifically identified in such writing), (ii) any
Lender that has notified the Agent or the Borrower in writing, or has stated
publicly, that it does not intend to comply with its funding obligations
hereunder, unless such writing or statement states that such position is based
on such Lender’s determination that one or more conditions precedent to funding
cannot be satisfied (which conditions precedent, together with the applicable
default, if any, will be specifically identified in such writing or public
statement), (iii) any Lender that has defaulted on its funding obligations under
other loan agreements or credit agreements generally under which it has
commitments to extend credit or that has notified, or whose Parent Company has
notified, the Agent or the Borrower in writing, or has stated publicly, that it
does not intend to comply with its funding obligations under loan agreements or
credit agreements generally, (iv) any Lender that has, for three or more
Business Days after written request of the Agent or the Borrower, failed to
confirm in writing to the Agent and the Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender will cease
to be a Defaulting Lender pursuant to this clause (iv) upon the Agent’s and the
Borrower’s receipt of such written confirmation), or (v) any Lender with respect
to which a Lender Insolvency Event has occurred and is continuing with respect
to such Lender or its Parent Company; provided that a Lender Insolvency Event
shall not be deemed to occur with respect to a Lender or its Parent Company
solely as a result of the acquisition or maintenance of an ownership interest in
such Lender or Parent Company by a Governmental Authority or instrumentality
thereof where such action does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such Lender. Any
determination by the Agent that a Lender is a Defaulting Lender under any of
clauses (i) through (v) above will be conclusive and binding absent manifest
error, and such Lender will be deemed to be a Defaulting Lender (subject to
Section 2.18(c)) upon notification of such determination by the Agent to the
Borrower and the Lenders.

 

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in its Administrative
Questionnaire delivered to the Agent, or such other office, branch or Affiliate
of such Lender as such Lender may from time to time specify to the Borrower and
the Agent.



10 

 

 

 

“EBITDA” means, for any period, net income (or net loss) plus the sum of (a)
interest expense, (b) income tax expense, (c) depreciation expense (d)
amortization expense, (e) extraordinary losses, (f) losses from discontinued
operations, (g) non-cash charges for increases in value of contingent
consideration, (h) research and development asset acquisition expense in respect
of any asset acquisition that is disclosed in the public filings of the Borrower
and (i) all other non-cash charges and non-cash losses which do not represent a
cash item in such period or any future period minus the sum of (i) non-cash
gains which to not represent a cash item in such period or any future period,
(ii) extraordinary gains, (iii) non-cash gains for decreases in value of
contingent consideration and (iv) gains from discontinued operations, in each
case determined in accordance with GAAP for such period.

 

“Effective Date” has the meaning specified in Section 3.01.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 8.07(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 8.07(b)(iii)).

 

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or related to the foregoing and arising from alleged injury or threat
of injury to health, safety or the environment, including, without limitation,
(a) by any governmental or regulatory authority for enforcement, cleanup,
removal, response, remedial or other actions or damages and (b) by any
governmental or regulatory authority or any third party for damages,
contribution, indemnification, cost recovery, compensation or injunctive relief.

 

“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment, health, safety or natural resources, including, without limitation,
those relating to the use, handling, transportation, treatment, storage,
disposal, release or discharge of Hazardous Materials.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Borrower’s controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Code.

 

“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) the requirements of Section 4043(b) of ERISA are met with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c)
of ERISA is reasonably expected to occur with respect to such Plan within the
following 30 days; (b) the application for a minimum funding waiver with respect
to a Plan; (c) the provision by the administrator of any Plan of a notice of
intent to terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including
any such notice with respect to a plan amendment referred to in Section 4041(e)
of ERISA); (d) the cessation of operations at a facility of the Borrower or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by the Borrower or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f) the conditions for the imposition of
a lien under Section 303(k) of ERISA shall have been met with respect to any
Plan; (g) a determination that any Plan is in “at risk” status (within the
meaning of Section 303 of ERISA); or (h) the institution by the PBGC of
proceedings to terminate a Plan pursuant to Section 4042 of ERISA, or the
occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, a Plan.

 

11 

 



“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

 

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” in its Administrative
Questionnaire delivered to the Agent, or such other office, branch or Affiliate
of such Lender as such Lender may from time to time specify to the Borrower and
the Agent.

 

“Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate
Advance comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a) the rate per annum appearing on
Reuters Screen LIBOR01 Page (or any successor page) as the London interbank
offered rate for deposits in U.S. dollars at approximately 11:00 A.M. (London
time) two Business Days prior to the first day of such Interest Period for a
term comparable to such Interest Period by (b) a percentage equal to 100% minus
the Eurodollar Rate Reserve Percentage for such Interest Period; provided that,
if the Eurodollar Rate shall be less than zero, such rate shall be deemed zero
for purposes of this Agreement.

 

“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.06(a)(ii).

 

“Eurodollar Rate Reserve Percentage” for any Interest Period for all Eurodollar
Rate Advances comprising part of the same Borrowing means the reserve percentage
applicable two Business Days before the first day of such Interest Period under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for a member bank of the Federal Reserve System in
New York City with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurodollar
Rate Advances is determined) having a term equal to such Interest Period.

 

“Events of Default” has the meaning specified in Section 6.01.

 

“Excluded Taxes” means, with respect to the Agent, any Lender or any other
recipient of any payment to be made by or on account of any obligation of the
Borrower hereunder, (a) taxes imposed on or measured by its overall net income
(however denominated), and franchise taxes imposed on it (in lieu of net income
taxes), by the jurisdiction (or any political subdivision thereof) under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its Applicable Lending Office is
located, (b) any branch profits taxes imposed by the United States, (c) in the
case of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.17(b)), any withholding tax that is imposed by the
United States on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party hereto (or designates a new Applicable Lending Office) or
is attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 2.13(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Applicable Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.13 and (d) with respect to any Lender or the Agent, any
taxes imposed under FATCA.

 

12 

 



“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any published intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code and any fiscal or regulatory legislation, rules or practices adopted
pursuant to such published intergovernmental agreements.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System, as published for such day (or, if such day is not a Business Day, for
the next preceding Business Day) by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for such day on such transactions received by the Agent from
three Federal funds brokers of recognized standing selected by it; provided
that, if the Federal Funds Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America. For purposes of this
definition, the United States of America, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” has the meaning specified in Section 1.03.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

 

13 

 



“Increase Date” has the meaning specified in Section 2.19(a).

 

“Increasing Lender” has the meaning specified in Section 2.19(b).

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Information” has the meaning specified in Section 8.08.

 

“Information Memorandum” means the information memorandum dated April, 2018 used
by the Agent in connection with the syndication of the Commitments.

 

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below. The duration of each such Interest Period shall be one,
two, three or six months, and subject to clause (c) of this definition, twelve
months, as the Borrower may, upon notice received by the Agent not later than
11:00 A.M. (New York City time) on the third Business Day prior to the first day
of such Interest Period, select; provided, however, that:

 

(a)       the Borrower may not select any Interest Period that ends after the
Termination Date;

 

(b)       Interest Periods commencing on the same date for Eurodollar Rate
Advances comprising part of the same Borrowing shall be of the same duration;

 

(c)       in the case of any Borrowing, the Borrower shall not be entitled to
select an Interest Period having duration of twelve months unless, by 2:00 P.M.
(New York City time) on the third Business Day prior to the first day of such
Interest Period, each Lender notifies the Agent that such Lender will be
providing funding for such Borrowing with such Interest Period (the failure of
any Lender to so respond by such time being deemed for all purposes of this
Agreement as an objection by such Lender to the requested duration of such
Interest Period); provided that, if any or all of the Lenders object to the
requested duration of such Interest Period, the duration of the Interest Period
for such Borrowing shall be one, two, three or six months, as specified by the
Borrower in the applicable Notice of Borrowing as the desired alternative to an
Interest Period of twelve months;

 

(d)       whenever the last day of any Interest Period would otherwise occur on
a day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

 

14 

 



(e)       whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.

 

“Invested Amount” means the aggregate amount invested by investors that are not
Affiliates of the Borrower in connection with any receivables securitization
program and paid to the Borrower or its Subsidiaries, as reduced by the
aggregate amounts received by such investors from the payment of receivables and
applied to reduce such invested amounts.

 

“Lender Insolvency Event” means that (a) a Lender or its Parent Company is
generally unable to pay its debts as they become due, or admits in writing its
inability to pay its debts as they become due, or makes a general assignment for
the benefit of its creditors, or is otherwise insolvent or (b) such Lender or
its Parent Company has become the subject of a proceeding under any Debtor
Relief Law or a Bail-In Action, or a receiver, trustee, conservator, intervenor
or sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment.

 

“Lenders” means the Initial Lenders, each Assuming Lender that shall become a
party hereto pursuant to Section 2.19 or 2.20 and each Person that shall become
a party hereto pursuant to Section 8.07.

 

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
successor interest rate benchmark contemplated by Section 2.07(g), any
conforming changes to the definitions of “Base Rate”, “Eurodollar Rate” and
“Interest Period” and any related definitions, the timing and frequency of
determining rates and making payments of interest and other administrative
matters as may be appropriate, in the reasonable, good faith discretion of the
Agent, to reflect the adoption of such successor interest rate benchmark and to
permit the administration thereof by the Agent in a manner substantially
consistent with market practice (or, if the Agent determines that adoption of
any portion of such market practice is not administratively feasible or that no
market practice for the administration of such successor interest rate benchmark
exists, in such other manner of administration as the Agent determines
reasonably and in good faith and in consultation with the Borrower). For the
avoidance of doubt, any amendment effectuating any LIBOR Successor Rate
Conforming Changes shall be subject to the Borrower’s approval as contemplated
by Section 2.07(g).

 

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

 

“Material Adverse Change” means any material adverse change in the business,
financial condition or operations of the Borrower and its Subsidiaries taken as
a whole.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition or operations of the Borrower and its Subsidiaries taken as
a whole, (b) the rights and remedies of the Agent or any Lender under this
Agreement or any Note or (c) the ability of the Borrower to perform its
obligations under this Agreement or any Note.

 

15 

 



“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

 

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and at least one Person other than the Borrower
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Borrower or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.

 

“Non-Approving Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all affected Lenders in
accordance with the terms of Section 8.01 and (ii) has been approved by the
Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Extending Lender” has the meaning specified in Section 2.20(b).

 

“Note” means a promissory note of the Borrower payable to the order of any
Lender, delivered pursuant to a request made under Section 2.15 in substantially
the form of Exhibit A hereto, evidencing the aggregate indebtedness of the
Borrower to such Lender resulting from the Advances made by such Lender.

 

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any Notes or from the execution, delivery or
enforcement of, or otherwise with respect to, this Agreement or any Note.

 

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, or if
such Lender does not have a bank holding company, then any corporation,
association, partnership or other business entity owning, beneficially or of
record, directly or indirectly, a majority of the Voting Stock of such Lender.

 

“Participant” has the meaning specified in Section 8.07(d).

 

“Participation Register” has the meaning specified in Section 8.07(d).

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

 

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

 

16 

 



“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for taxes, assessments and governmental charges or levies to the
extent not required to be paid under Section 5.01(b) hereof; (b) Liens imposed
by law, such as materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s
Liens and other similar Liens arising in the ordinary course of business and
securing obligations that (i) are not overdue for a period of more than 60 days
or (ii) are being contested in good faith and by appropriate proceedings and as
to which appropriate reserves are being maintained; (c) pledges or deposits to
secure obligations under workers’ compensation laws, unemployment insurance or
other types of social security benefits or similar legislation or to secure
public or statutory obligations, the performance of trade contracts, bids,
renders, sales, contracts (other than for the repayment of borrowed money),
appeal bonds, leases, government contracts or customs bonds and other similar
obligations, in each case incurred in the ordinary course of business,
(d) easements, rights of way and other encumbrances on title to real property
that do not render title to the property encumbered thereby unmarketable or
materially adversely affect the use of such property for its present purposes;
(e) financing statements with respect to a lessor's rights in and to personal
property leased to such Person in the ordinary course of such Person's business;
and (f) Liens arising solely by virtue of any statutory or common law provisions
relating to (i) banker's liens, (ii) liens in favor of securities intermediaries
and (iii) rights of set off or similar rights and remedies as to deposit
accounts or securities accounts or other funds maintained with depository
institutions or securities intermediaries.

 

“Person” means any natural Person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

 

“Public Debt Rating” means, as of any date, the rating that has been most
recently announced by either S&P or Moody’s, as the case may be, for any class
of non-credit enhanced long-term senior unsecured debt issued by the Borrower
or, if any such rating agency shall have issued more than one such rating, the
lowest such rating issued by such rating agency. For purposes of the foregoing,
(a) if only one of S&P and Moody’s shall have in effect a Public Debt Rating,
the Applicable Margin and the Applicable Percentage shall be determined by
reference to the available rating; (b) if neither S&P nor Moody’s shall have in
effect a Public Debt Rating, the Applicable Margin and the Applicable Percentage
will be set in accordance with Level 6 under the definition of “Applicable
Margin” or “Applicable Percentage”, as the case may be; (c) if the ratings
established by S&P and Moody’s shall fall within different levels, the
Applicable Margin and the Applicable Percentage shall be based upon the higher
rating unless the such ratings differ by two or more levels, in which case the
applicable level will be deemed to be one level above the lower of such levels;
(d) if any rating established by S&P or Moody’s shall be changed, such change
shall be effective as of the date on which such change is first announced
publicly by the rating agency making such change; and (e) if S&P or Moody’s
shall change the basis on which ratings are established, each reference to the
Public Debt Rating announced by S&P or Moody’s, as the case may be, shall refer
to the then equivalent rating by S&P or Moody’s, as the case may be.

 

“Register” has the meaning specified in Section 8.07(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

17 

 



“Required Lenders” means at any time Lenders owed at least a majority in
interest of the then aggregate unpaid principal amount of the Advances owing to
Lenders, or, if no such principal amount is then outstanding, Lenders having at
least a majority in interest of the Commitments. The Commitment of any
Defaulting Lender shall be disregarded in determining Required Lenders at any
time.

 

“S&P” means S&P Global Ratings, a Standard & Poor’s Financial Services LLC
business.

 

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person operating (with physical local
presence), organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in the foregoing clauses
(a) or (b).

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

 

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and no Person other than the Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which the Borrower
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

 

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Termination Date” means the earlier of (a) April 25, 2023, subject to the
extension thereof pursuant to Section 2.20 and (b) the date of termination in
whole of the Commitments pursuant to Section 2.04 or 6.01; provided, however,
that the Termination Date of any Lender that is a Non-Extending Lender to any
requested extension pursuant to Section 2.20 shall be the Termination Date in
effect immediately prior to the applicable Anniversary Date for all purposes of
this Agreement; provided further, however, that, in each case, if such date is
not a Business Day, the Termination Date shall be the next preceding Business
Day.

 

18 

 



“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

 

SECTION 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”.

 

SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles consistent with those applied in the preparation of the financial
statements referred to in Section 5.01(i) (“GAAP”). If at any time any change in
generally accepted accounting principles would affect the computation of any
financial ratio or requirement set forth herein, and either the Borrower or the
Required Lenders shall so request, the Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in generally accepted accounting
principles (subject to the approval of the Borrower and the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP and (ii) the Borrower shall provide to the
Agent and the Lenders, if necessary for the determination of compliance with
Section 5.03, a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in generally accepted
accounting principles.

 

SECTION 1.04. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law or regulation herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or supplemented from time to time, and
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights

 

ARTICLE II

 

AMOUNTS AND TERMS OF THE ADVANCES

 

SECTION 2.01. The Advances. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make Advances in U.S. dollars to the
Borrower from time to time on any Business Day during the period from the
Effective Date until the Termination Date in an aggregate amount not to exceed
at any time outstanding such Lender’s Commitment. Each Borrowing shall be in an
aggregate amount of $10,000,000 or an integral multiple of $1,000,000 in excess
thereof and shall consist of Advances of the same Type made on the same day by
the Lenders ratably according to their respective Commitments. Within the limits
of each Lender’s Commitment, the Borrower may borrow under this Section 2.01,
prepay pursuant to Section 2.09 and reborrow under this Section 2.01.

 

19 

 



SECTION 2.02. Making the Advances. (a) Each Borrowing shall be made on notice,
given not later than (x) 11:00 A.M. (New York City time) on the third Business
Day prior to the date of the proposed Borrowing in the case of a Borrowing
consisting of Eurodollar Rate Advances or (y) 11:00 A.M. (New York City time) on
the date of the proposed Borrowing in the case of a Borrowing consisting of Base
Rate Advances, by the Borrower to the Agent, which shall give to each Lender
prompt notice thereof by telecopier. Each such notice of a Borrowing (a “Notice
of Borrowing”) shall be by telephone, confirmed immediately in writing, or
telecopier in substantially the form of Exhibit B hereto, specifying therein the
requested (i) date of such Borrowing, (ii) Type of Advances comprising such
Borrowing, (iii) aggregate amount of such Borrowing, and (iv) in the case of a
Borrowing consisting of Eurodollar Rate Advances, initial Interest Period for
each such Advance. Each Lender shall, before 1:00 P.M. (New York City time) on
the date of such Borrowing make available for the account of its Applicable
Lending Office to the Agent at the Agent’s Account, in same day funds, such
Lender’s ratable portion of such Borrowing. After the Agent’s receipt of such
funds and upon fulfillment of the applicable conditions set forth in
Article III, the Agent will make such funds available to the Borrower at the
Agent’s address referred to in Section 8.02.

 

(b)       Anything in subsection (a) above to the contrary notwithstanding,
(i) the Borrower may not select Eurodollar Rate Advances for any Borrowing if
the aggregate amount of such Borrowing is less than $10,000,000 or if the
obligation of the Lenders to make Eurodollar Rate Advances shall then be
suspended pursuant to Section 2.07 or 2.11 and (ii) the Eurodollar Rate Advances
may not be outstanding as part of more than eight separate Borrowings.

 

(c)       Each Notice of Borrowing shall be irrevocable and binding on the
Borrower. In the case of any Borrowing that the related Notice of Borrowing
specifies is to be comprised of Eurodollar Rate Advances, the Borrower shall
indemnify each Lender against any loss, cost or expense incurred by such Lender
as a result of any failure to fulfill on or before the date specified in such
Notice of Borrowing for such Borrowing the applicable conditions set forth in
Article III, including, without limitation, any loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Advance to be made by such Lender as part of such Borrowing when such Advance,
as a result of such failure, is not made on such date.

 

(d)       Unless the Agent shall have received notice from a Lender prior to the
time of any Borrowing that such Lender will not make available to the Agent such
Lender’s ratable portion of such Borrowing, the Agent may assume that such
Lender has made such portion available to the Agent on the date of such
Borrowing in accordance with subsection (a) of this Section 2.02 and the Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount. If and to the extent that such Lender shall not
have so made such ratable portion available to the Agent, such Lender and the
Borrower severally agree to repay to the Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Agent, at (i) in the case of the Borrower, the interest rate
applicable at the time to Base Rate Advances and (ii) in the case of such
Lender, the greater of the Federal Funds Rate and a rate determined by the Agent
in accordance with banking industry rules on interbank compensation. If such
Lender shall repay to the Agent such corresponding amount, such amount so repaid
shall constitute such Lender’s Advance as part of such Borrowing for purposes of
this Agreement.

 

20 

 



(e)       The obligations of the Lenders hereunder to make Advances and to make
payments pursuant to Section 8.04(c) are several and not joint. The failure of
any Lender to make any Advance or to make any payment under Section 8.04(c) on
any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Advance or to
make its payment under Section 8.04(c).

 

SECTION 2.03. Fees. (a) Commitment Fee. The Borrower agrees to pay to the Agent
for the account of each Lender a commitment fee on the aggregate amount of such
Lender’s unused Commitment from the Effective Date in the case of each Initial
Lender and from the later of the Effective Date and the effective date specified
in the Assumption Agreement or in the Assignment and Assumption pursuant to
which it became a Lender in the case of each other Lender until the Termination
Date at a rate per annum equal to the Applicable Percentage in effect from time
to time, payable in arrears quarterly on the last day of each March, June,
September and December, commencing June 30, 2018, and on the Termination Date,
provided that no Defaulting Lender shall be entitled to receive any commitment
fee for any period during which that Lender is a Defaulting Lender (and the
Borrower shall not be required to pay such fee that otherwise would have been
required to have been paid to that Defaulting Lender).

 

(b)       Agent’s Fees. The Borrower shall pay to the Agent for its own account
such fees as may from time to time be agreed between the Borrower and the Agent.

 

SECTION 2.04. Optional Termination or Reduction of the Commitments. The Borrower
shall have the right, upon at least three Business Days’ notice to the Agent, to
terminate in whole or permanently reduce ratably in part the unused portions of
the respective Commitments of the Lenders, provided that each partial reduction
shall be in the aggregate amount of $10,000,000 or an integral multiple of
$1,000,000 in excess thereof.

 

SECTION 2.05. Repayment of Advances. The Borrower shall repay to the Agent for
the ratable account of each Lender on the Termination Date the aggregate
principal amount of the Advances owing to such Lender and then outstanding.

 

SECTION 2.06. Interest on Advances. (a) Scheduled Interest. The Borrower shall
pay interest on the unpaid principal amount of each Advance owing to each Lender
from the date of such Advance until such principal amount shall be paid in full,
at the following rates per annum:

 

(i)       Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (x) the Base Rate in
effect from time to time plus (y) the Applicable Margin in effect from time to
time, payable in arrears quarterly on the last day of each March, June,
September and December during such periods and on the date such Base Rate
Advance shall be Converted or paid in full.

 

(ii)       Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurodollar Rate for such
Interest Period for such Advance plus (y) the Applicable Margin in effect from
time to time, payable in arrears on the last day of such Interest Period and, if
such Interest Period has a duration of more than three months, on each day that
occurs during such Interest Period every three months from the first day of such
Interest Period and on the date such Eurodollar Rate Advance shall be Converted
or paid in full.

 

(b)       Default Interest. Upon the occurrence and during the continuance of an
Event of Default, the Agent may, and upon the request of the Required Lenders
shall, require the Borrower to pay interest (“Default Interest”) on (i) the
unpaid principal amount of each Advance owing to each Lender, payable in arrears
on the dates referred to in clause (a)(i) or (a)(ii) above, at a rate per annum
equal at all times to 2% per annum above the rate per annum required to be paid
on such Advance pursuant to clause (a)(i) or (a)(ii) above and (ii) to the
fullest extent permitted by law, the amount of any interest, fee or other amount
payable hereunder that is not paid when due, from the date such amount shall be
due until such amount shall be paid in full, payable in arrears on the date such
amount shall be paid in full and on demand, at a rate per annum equal at all
times to 2% per annum above the rate per annum required to be paid on Base Rate
Advances pursuant to clause (a)(i) above, provided, however, that following
acceleration of the Advances pursuant to Section 6.01, Default Interest shall
accrue and be payable hereunder whether or not previously required by the Agent.

 

21 

 



SECTION 2.07. Interest Rate Determination. (a) The Agent shall give prompt
notice to the Borrower and the Lenders of the applicable interest rate
determined by the Agent for purposes of Section 2.06(a)(i) or (ii).

 

(b)       If, with respect to any Eurodollar Rate Advances, the Required Lenders
notify the Agent that the Eurodollar Rate for any Interest Period for such
Advances will not adequately reflect the cost to such Required Lenders of
making, funding or maintaining their respective Eurodollar Rate Advances for
such Interest Period, the Agent shall forthwith so notify the Borrower and the
Lenders, whereupon (i) each Eurodollar Rate Advance will automatically, on the
last day of the then existing Interest Period therefor, Convert into a Base Rate
Advance, and (ii) the obligation of the Lenders to make, or to Convert Advances
into, Eurodollar Rate Advances shall be suspended until the Agent shall notify
the Borrower and the Lenders that the circumstances causing such suspension no
longer exist.

 

(c)       If the Borrower shall fail to select the duration of any Interest
Period for any Eurodollar Rate Advances in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the Agent will
forthwith so notify the Borrower and the Lenders and such Advances will
automatically, on the last day of the then existing Interest Period therefor,
Convert into Base Rate Advances.

 

(d)       On the date on which the aggregate unpaid principal amount of
Eurodollar Rate Advances comprising any Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than $10,000,000, such Advances shall
automatically Convert into Base Rate Advances.

 

(e)       Upon the request of the Required Lenders upon the occurrence and
during the continuance of any Event of Default, (i) each Eurodollar Rate Advance
will automatically, on the last day of the then existing Interest Period
therefor, Convert into a Base Rate Advance and (ii) the obligation of the
Lenders to make, or to Convert Advances into, Eurodollar Rate Advances shall be
suspended.

 

(f)       If Reuters Screen LIBOR01 Page is unavailable,

 

(i)       the Agent shall forthwith notify the Borrower and the Lenders that the
interest rate cannot be determined for such Eurodollar Rate Advances,

 

(ii)       with respect to Eurodollar Rate Advances, each such Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance (or if such Advance is then a Base Rate
Advance, will continue as a Base Rate Advance), and

 

(iii)       the obligation of the Lenders to make Eurodollar Rate Advances or to
Convert Advances into Eurodollar Rate Advances shall be suspended until the
Agent shall notify the Borrower and the Lenders that the circumstances causing
such suspension no longer exist.

 

22 

 



(g)       If at any time the Agent determines (which determination shall be
conclusive absent demonstrable error), or the Borrower or the Required Lenders
notify the Agent (with, in the case of the Required Lenders, a copy to the
Borrower, and in the case of the Borrower, with the reasonable concurrence of
the Agent) that the Borrower or the Required Lenders (as applicable) have
determined, that (i) adequate and reasonable means do not exist for determining
the Eurodollar Rate and such circumstances are unlikely to be temporary, (ii)
the circumstances set forth in clause (g)(i) above have not arisen but the
supervisor for the administrator of the Eurodollar Rate or a governmental
authority having jurisdiction over the Agent has made a public statement
identifying a specific date after which the Eurodollar Rate shall no longer be
used for determining interest rates for loans or (iii) a new benchmark interest
rate to replace LIBOR has become broadly accepted by the syndicated loan market
in the United States, then the Agent and the Borrower shall endeavor to amend
this Agreement to establish an alternate rate of interest to the Eurodollar Rate
that gives due consideration to the then prevailing market convention for
determining a rate of interest for syndicated loans in the United States at such
time together with any proposed LIBOR Successor Rate Conforming Changes, and,
notwithstanding any provision of this Agreement to the contrary, any such
amendment shall become effective at 5:00 P.M. on the fifth Business Day after
the Agent shall have posted such proposed amendment to all Lenders unless, prior
to such time, Lenders comprising the Required Lenders have delivered to the
Agent notice that such Required Lenders do not accept such amendment; provided
that, if such alternate rate of interest as so determined would be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement.
Until an alternate rate of interest shall be determined in accordance with this
clause (g), the obligation of the Lenders to make or maintain Eurodollar Rate
Advances shall be suspended and each such Advance will (to the extent such
Eurodollar Rate Advance remains outstanding on such day) automatically, on the
last day of the then existing Interest Period therefor, be prepaid by the
Borrower or be automatically Converted into a Base Rate Advance.

 

SECTION 2.08. Optional Conversion of Advances. The Borrower may on any Business
Day, upon notice given to the Agent not later than 11:00 A.M. (New York City
time) on the third Business Day prior to the date of the proposed Conversion and
subject to the provisions of Sections 2.07 and 2.11, Convert all Advances of one
Type comprising the same Borrowing into Advances of the other Type; provided,
however, that any Conversion of Eurodollar Rate Advances into Base Rate Advances
shall be made only on the last day of an Interest Period for such Eurodollar
Rate Advances, any Conversion of Base Rate Advances into Eurodollar Rate
Advances shall be in an amount not less than the minimum amount specified in
Section 2.02(b) and no Conversion of any Advances shall result in more separate
Borrowings than permitted under Section 2.02(b). Each such notice of a
Conversion shall, within the restrictions specified above, specify (i) the date
of such Conversion, (ii) the Advances to be Converted, and (iii) if such
Conversion is into Eurodollar Rate Advances, the duration of the initial
Interest Period for each such Advance. Each notice of Conversion shall be
irrevocable and binding on the Borrower.

 

SECTION 2.09. Prepayments of Advances. The Borrower may, upon notice at least
three Business Days’ prior to the date of such prepayment, in the case of
Eurodollar Rate Advances, and not later than 11:00 A.M. (New York City time) on
the date of such prepayment, in the case of Base Rate Advances, to the Agent
stating the proposed date and aggregate principal amount of the prepayment, and
if such notice is given the Borrower shall, prepay the outstanding principal
amount of the Advances comprising part of the same Borrowing in whole or ratably
in part, together with accrued interest to the date of such prepayment on the
principal amount prepaid; provided, however, that (x) each partial prepayment
shall be in an aggregate principal amount of $10,000,000 or an integral multiple
of $1,000,000 in excess thereof and (y) in the event of any such prepayment of a
Eurodollar Rate Advance, the Borrower shall be obligated to reimburse the
Lenders in respect thereof pursuant to Section 8.04(e).

 

23 

 



SECTION 2.10. Increased Costs. (a) Increased Costs Generally. If any Change in
Law shall:

 

(i)       impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate);

 

(ii)       subject any Lender to any tax of any kind whatsoever with respect to
this Agreement or any Eurodollar Rate Advance made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Indemnified
Taxes or Other Taxes covered by Section 2.13 and the imposition of, or any
change in the rate of, any Excluded Tax payable by such Lender); or

 

(iii)       impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Advances
made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Eurodollar Rate
Advance or of maintaining its obligation to make any such Advance, or to reduce
the amount of any sum received or receivable by such Lender hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender,
the Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.

 

(b)       Capital Adequacy. If any Lender determines that any Change in Law
affecting such Lender or the Applicable Lending Office of such Lender or such
Lender’s holding company, if any, regarding capital or liquidity requirements,
has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Advances
made by, such Lender to a level below that which such Lender or such Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy or liquidity), then from time to time
the Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

 

(c)       Certificates for Reimbursement. A certificate of a Lender setting
forth the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section and delivered to the Borrower, shall be conclusive absent manifest
error. The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

(d)       Delay in Requests. Failure or delay on the part of any Lender to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that the Borrower
shall not be required to compensate a Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than six months prior to
the date that such Lender notifies the Borrower of the Change in Law giving rise
to such increased costs or reductions, and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).

 

24 

 



SECTION 2.11. Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Agent that the introduction of or any change in
or in the interpretation of any law or regulation makes it unlawful, or any
central bank or other governmental authority asserts that it is unlawful, for
any Lender or its Eurodollar Lending Office to perform its obligations hereunder
to make Eurodollar Rate Advances or to fund or maintain Eurodollar Rate Advances
hereunder, (a) each Eurodollar Rate Advance will automatically, upon such
demand, Convert into a Base Rate Advance and (b) the obligation of the Lenders
to make Eurodollar Rate Advances or to Convert Advances into Eurodollar Rate
Advances shall be suspended until the Agent shall notify the Borrower and the
Lenders that the circumstances causing such suspension no longer exist;
provided, however, that before making any such demand, each Lender agrees to use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different Eurodollar Lending Office if the making
of such a designation would allow such Lender or its Eurodollar Lending Office
to continue to perform its obligations to make Eurodollar Rate Advances or to
continue to fund or maintain Eurodollar Rate Advances and would not, in the
judgment of such Lender, be otherwise disadvantageous to such Lender.

 

SECTION 2.12. Payments and Computations. (a) The Borrower shall make each
payment hereunder, irrespective of any right of counterclaim, defense,
recoupment or set-off and without condition, not later than 11:00 A.M. (New York
City time) on the day when due in U.S. dollars to the Agent at the Agent’s
Account in same day funds. The Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal or interest or
commitment fees ratably (other than amounts payable pursuant to Section 2.10,
2.13 or 8.04(e)) to the Lenders for the account of their respective Applicable
Lending Offices, and like funds relating to the payment of any other amount
payable to any Lender to such Lender for the account of its Applicable Lending
Office, in each case to be applied in accordance with the terms of this
Agreement. Upon any Assuming Lender becoming a Lender hereunder as a result of a
Commitment Increase pursuant to Section 2.19 or an extension of the Termination
Date pursuant to Section 2.20, and upon the Agent’s receipt of such Lender’s
Assumption Agreement and recording of the information contained therein in the
Register, from and after the applicable Increase Date or Anniversary Date, as
the case may be, the Agent shall make all payments hereunder and under any Notes
issued in connection therewith in respect of the interest assumed thereby to the
Assuming Lender. Upon its acceptance of an Assignment and Assumption and
recording of the information contained therein in the Register pursuant to
Section 8.07(c), from and after the effective date specified in such Assignment
and Assumption, the Agent shall make all payments hereunder and under the Notes
in respect of the interest assigned thereby to the Lender assignee thereunder,
and the parties to such Assignment and Assumption shall make all appropriate
adjustments in such payments for periods prior to such effective date directly
between themselves.

 

(b)       The Borrower hereby authorizes each Lender, if and to the extent
payment owed to such Lender is not made when due hereunder or under the Note
held by such Lender, to charge from time to time against any or all of the
Borrower’s accounts with such Lender any amount so due.

 

(c)       All computations of interest based on Citibank’s base rate shall be
made by the Agent on the basis of a year of 365 or 366 days, as the case may be,
and all computations of interest based on the Eurodollar Rate, the Federal Funds
Rate or One Month LIBOR and of commitment fees shall be made by the Agent on the
basis of a year of 360 days, in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest or commitment fees are payable. Each determination by the
Agent of an interest rate hereunder shall be conclusive and binding for all
purposes, absent manifest error.

 

(d)       Whenever any payment hereunder or under the Notes shall be stated to
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or commitment fee, as the
case may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.

 

25 

 



(e)       Unless the Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Lenders hereunder that the Borrower
will not make such payment in full, the Agent may assume that the Borrower has
made such payment in full to the Agent on such date and the Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent the Borrower shall not have so made such payment in full to the Agent,
each Lender shall repay to the Agent forthwith on demand such amount distributed
to such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Agent, at the greater of the Federal Funds Rate and a rate
determined by the Agent in accordance with banking industry rules on interbank
compensation.

 

SECTION 2.13. Taxes. (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of the Borrower hereunder or under any Note shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrower shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Agent or Lender, as the case may
be, receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall timely pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

 

(b)       Payment of Other Taxes by the Borrower. Without limiting the
provisions of paragraph (a) above, the Borrower shall timely pay any Other Taxes
to the relevant Governmental Authority in accordance with applicable law.

 

(c)       Indemnification by the Borrower. The Borrower shall indemnify the
Agent and each Lender, within 10 Business Days after written demand therefor,
for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by the Agent or such Lender, as the
case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate (which certificate shall attach
appropriate supporting documentation) as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the Agent), or
by the Agent on its own behalf or on behalf of a Lender, shall be conclusive
absent manifest error.

 

(d)       Evidence of Payments. As soon as practicable after any payment of
Taxes by the Borrower to a Governmental Authority with respect to payments by or
on account of any obligation of the Borrower hereunder or under any Note, the
Borrower shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.

 

(e)       Status of Lenders. Any Lender, if requested by the Borrower or the
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Agent as will enable the Borrower or
the Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements.

 

26 

 



Each Foreign Lender shall deliver to the Borrower and the Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the request of the Borrower or the Agent, but only if
such Foreign Lender is legally entitled to do so), whichever of the following is
applicable:

 

(i)       duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,

 

(ii)       duly completed copies of Internal Revenue Service Form W-8ECI,

 

(iii)       in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or

 

(iv)       any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.

 

(f)       Treatment of Certain Refunds. If the Agent or a Lender determines that
it has received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Agent or such Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower, upon the request of the
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Agent or such Lender in the event the Agent or such Lender is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (f), in no event will the Agent or
any Lender be required to pay any amount to the Borrower pursuant to this
paragraph (f) the payment of which would place the Agent or such Lender in a
less favorable net after-Tax position than the Agent or such Lender would have
been in if the indemnification payments or additional amounts giving rise to
such refund had never been paid. This paragraph shall not be construed to
require the Agent or any Lender to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Borrower or
any other Person.

 

(g)       FATCA. If a payment made to a Lender or the Agent under this Agreement
would be subject to United States federal withholding Tax imposed by FATCA if
such Lender or the Agent, as the case may be, were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Lender or the Agent, as the
case may be, shall deliver to the Borrower at the time or times prescribed by
law and at such time or times reasonably requested by the Borrower such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower as may be necessary for the Borrower to comply with
its obligations under FATCA and to determine that such Lender or the Agent has
complied with its obligations under FATCA or to determine the amount to deduct
and withhold from such payment.

 

27 

 



SECTION 2.14. Sharing of Payments, Etc. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Advances or other obligations hereunder
resulting in such Lender receiving payment of a proportion of the aggregate
amount of its Advances and accrued interest thereon or other such obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Agent of such fact, and
(b) purchase (for cash at face value) participations in the Advances and such
other obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Advances and other amounts owing them;
provided that:

 

(i)       if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

 

(ii)       the provisions of this paragraph shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), or (y) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Advances to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this paragraph shall apply).

 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

SECTION 2.15. Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Advance owing to such Lender
from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder in respect of Advances. The
Borrower agrees that upon notice by any Lender to the Borrower (with a copy of
such notice to the Agent) to the effect that a Note is required or appropriate
in order for such Lender to evidence (whether for purposes of pledge,
enforcement or otherwise) the Advances owing to, or to be made by, such Lender,
the Borrower shall promptly execute and deliver to such Lender a Note payable to
the order of such Lender in a principal amount up to the Commitment of such
Lender.

 

(b)       The Register maintained by the Agent pursuant to Section 8.07(c) shall
include a control account, and a subsidiary account for each Lender, in which
accounts (taken together) shall be recorded (i) the date and amount of each
Borrowing made hereunder, the Type of Advances comprising such Borrowing and, if
appropriate, the Interest Period applicable thereto, (ii) the terms of each
Assumption Agreement and each Assignment and Assumption delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender hereunder and (iv)
the amount of any sum received by the Agent from the Borrower hereunder and each
Lender’s share thereof.

 

(c)       Entries made in good faith by the Agent in the Register pursuant to
subsection (b) above, and by each Lender in its account or accounts pursuant to
subsection (a) above, shall be prima facie evidence of the amount of principal
and interest due and payable or to become due and payable from the Borrower to,
in the case of the Register, each Lender and, in the case of such account or
accounts, such Lender, under this Agreement, absent manifest error; provided,
however, that the failure of the Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of the Borrower under this
Agreement.

 

28 

 



SECTION 2.16. Use of Proceeds. The proceeds of the Advances shall be available
(and the Borrower agrees that it shall use such proceeds) solely for general
corporate purposes of the Borrower and its Subsidiaries.

 

SECTION 2.17. Mitigation Obligations; Replacement of Lenders.

 

(a)       Designation of a Different Applicable Lending Office. If any Lender
requests compensation under Section 2.10, or requires the Borrower to pay
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.13, then such Lender shall (at the request
of the Borrower) use reasonable efforts to designate a different Applicable
Lending Office for funding or booking its Advances hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.10 or 2.13
as the case may be, in the future, and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

(b)       Replacement of Lenders. If any Lender requests compensation under
Section 2.10, or if the Borrower is required to pay additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.13 and, in each case, such Lender has declined or is unable to
designate a different Applicable Lending Office in accordance with Section
2.17(a), or if any Lender is a Defaulting Lender or a Non-Approving Lender, then
the Borrower may, at its sole expense and effort and so long as no Default is
continuing, upon notice to such Lender and the Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 8.07), all of its
interests, rights and obligations under this Agreement to an Eligible Assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that:

 

(i)       the Borrower shall have paid to the Agent the assignment fee (if any)
specified in Section 8.07;

 

(ii)       such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder (including any amounts under
Section 8.04(e)) from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrower (in the case of all other
amounts);

 

(iii)       in the case of any such assignment resulting from a claim for
compensation under Section 2.10 or payments required to be made pursuant to
Section 2.13, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(iv)       such assignment does not conflict with applicable law; and

 

(v)       in the case of any assignment resulting from a Lender becoming a
Non-Approving Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

29 

 



A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

SECTION 2.18. Defaulting Lenders. (a) If a Lender becomes, and during the period
it remains, a Defaulting Lender, any amount paid by the Borrower or otherwise
received by the Agent for the account of a Defaulting Lender under this
Agreement (whether on account of principal, interest, fees, indemnity payments
or other amounts) will not be paid or distributed to such Defaulting Lender, but
will instead be retained by the Agent in a segregated non-interest bearing
account until (subject to Section 2.18(c)) the termination of the Commitments
and payment in full of all obligations of the Borrower hereunder and will be
applied by the Agent, to the fullest extent permitted by law, to the making of
payments from time to time in the following order of priority: first to the
payment of any amounts owing by such Defaulting Lender to the Agent under this
Agreement, second to the payment of post-default interest and then current
interest due and payable to the Lenders hereunder other than Defaulting Lenders,
ratably among them in accordance with the amounts of such interest then due and
payable to them, third to the payment of fees then due and payable to the
Non-Defaulting Lenders hereunder, ratably among them in accordance with the
amounts of such fees then due and payable to them, fourth to pay principal then
due and payable to the Non-Defaulting Lenders hereunder ratably in accordance
with the amounts thereof then due and payable to them, fifth to the ratable
payment of other amounts then due and payable to the Non-Defaulting Lenders, and
sixth after the termination of the Commitments and payment in full of all
obligations of the Borrower hereunder, to pay amounts owing under this Agreement
to such Defaulting Lender or as a court of competent jurisdiction may otherwise
direct. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender pursuant to this Section 2.18 shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto.

 

(b)       No Commitment of any Lender shall be increased or otherwise affected,
and, except as otherwise expressly provided in this Section 2.18, performance by
the Borrower of its obligations shall not be excused or otherwise modified as a
result of the operation of this Section 2.18. The rights and remedies against a
Defaulting Lender under this Section 2.18 are in addition to any other rights
and remedies which the Borrower, the Agent or any Lender may have against such
Defaulting Lender.

 

(c)       If the Borrower and the Agent agree in writing in their reasonable
determination that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Agent will so notify the parties hereto, whereupon as of
the effective date specified in such notice and subject to any conditions set
forth therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Advances of the other Lenders or take such other actions
as the Agent may determine to be necessary to cause the Advances to be funded
and held on a pro rata basis by the Lenders in accordance with their
Commitments, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from such Lender’s having been a Defaulting Lender.

 

SECTION 2.19. Increase in the Aggregate Commitments. (a) Request for Increase.
The Borrower may, at any time but in any event not more than once in any
calendar year prior to the Termination Date, by notice to the Agent, request
that the aggregate amount of the Commitment be increased by an amount of
$10,000,000 or an integral multiple thereof (each a “Commitment Increase”) to be
effective as of a date that is at least 90 days prior to the Termination Date
(the “Increase Date”) as specified in the related notice to the Agent; provided,
however that in no event shall the aggregate amount of the Commitments at any
time exceed $2,250,000,000.

 

30 

 



(b)       Lender Election to Increase. The Agent shall promptly notify such
Lenders and Eligible Assignees as are designated by the Borrower of a request by
the Borrower for a Commitment Increase, which notice shall include (i) the
proposed amount of such requested Commitment Increase, (ii) the proposed
Increase Date and (iii) the date by which such Lenders and Eligible Assignees
wishing to participate in the Commitment Increase must commit to an increase in
the amount of their respective Commitments (the “Commitment Date”). Each such
Lender and Eligible Assignee that is willing to participate in such requested
Commitment Increase (each an “Increasing Lender”) shall, in its sole discretion,
give written notice to the Agent on or prior to the Commitment Date of the
amount by which it is willing to increase its Commitment or to establish its
Commitment, as the case may be. If such Lenders and Eligible Assignees notify
the Agent that they are willing to participate in the requested Commitment
Increase with Commitments in an aggregate amount that exceed the amount of the
requested Commitment Increase, the requested Commitment Increase shall be
allocated among such Lenders and Eligible Assignees in such amounts as are
agreed between the Borrower and the Agent. Any Lender that fails to respond on
or before the Commitment Date shall be deemed to have declined to be an
Increasing Lender.

 

(c)       Notification by Agent. Promptly following each Commitment Date, the
Agent shall notify the Borrower as to the amount, if any, by which such Lenders
and Eligible Assignees are willing to participate in the requested Commitment
Increase; provided, however, that the Commitment of each such Eligible Assignee
shall be in an amount of $10,000,000 or an integral multiple of $1,000,000 in
excess thereof.

 

(d)       Assuming Lenders. On each Increase Date, each Eligible Assignee that
accepts an offer to participate in a requested Commitment Increase in accordance
with Section 2.19(b) (each such Eligible Assignee and each Eligible Assignee
that shall become a party hereto in accordance with Section 2.20, an “Assuming
Lender”) shall become a Lender party to this Agreement as of such Increase Date
and the Commitment of each Increasing Lender for such requested Commitment
Increase shall be so increased by such amount (or by the amount allocated to
such Lender pursuant to the last sentence of Section 2.19(b)) as of such
Increase Date.

 

(e)       Conditions to Effectiveness of Increase. Notwithstanding the
foregoing, any Commitment Increase pursuant to this Section shall not be
effective with respect to any Lender unless (i) the Agent shall have received on
or before such Increase Date the following, each dated such date:

 

(A)       (1) certified copies of resolutions of the Board of Directors of the
Borrower or the Executive Committee of such Board authorizing the Commitment
Increase and the corresponding modifications to this Agreement and (2) an
opinion of counsel for the Borrower (which may be in-house counsel), in form and
substance reasonably satisfactory to the Agent;

 

(B)       an assumption agreement from each Assuming Lender, if any, in form and
substance satisfactory to the Borrower and the Agent (each an “Assumption
Agreement”), duly executed by such Assuming Lender, the Agent and the Borrower;
and

 

(C)       confirmation from each Increasing Lender of the increase in the amount
of its Commitment in a writing satisfactory to the Borrower and the Agent; and

 

(ii) on the date of request for a Commitment Increase and on the applicable
Increase Date the following statements shall be true (and the giving of the
request for Commitment Increase shall constitute a representation and warranty
by the Borrower that on the date of such request and on such Increase Date such
statements are true):

 

31 

 



(A) no Default shall have occurred and be continuing on such date and after
giving effect to such Commitment Increase; and

 

(B) the representations and warranties contained in this Agreement are true and
correct on and as of such date of such Commitment Increase and after giving
effect to such Commitment Increase, as though made on and as of such date (or,
if any such representation or warranty is expressly stated to have been made as
of a specific date, as of such specific date).

 

On each Increase Date, upon fulfillment of the conditions set forth in this
Section 2.19(e), the Agent shall notify the Lenders (including, without
limitation, each Assuming Lender) and the Borrower, on or before 1:00 P.M. (New
York City time), by telecopier, of the occurrence of the Commitment Increase to
be effected on such Increase Date and shall record in the Register the relevant
information with respect to each Increasing Lender and each Assuming Lender on
such date. Each Increasing Lender and each Assuming Lender shall, before 2:00
P.M. (New York City time) on the Increase Date, to the extent applicable,
purchase at par that portion of outstanding Advances of the other Lenders or
take such other actions as the Agent may determine to be necessary to cause the
Advances to be held pro rata by the Lenders in accordance with the Commitments.

 

SECTION 2.20. Extension of Termination Date. (a) Requests for Extension. The
Borrower may, by notice to the Agent not earlier than 75 days and not later than
45 days prior to any anniversary of the Effective Date (the “Anniversary Date”),
but not more than twice, request that each Lender extend such Lender’s
Termination Date for an additional one year from the Termination Date then in
effect with respect to such Lender.

 

(b)       Lender Elections to Extend. Each Lender, acting in its sole and
individual discretion, shall, by notice to the Agent given not earlier than 30
days prior to the applicable Anniversary Date and not later than the date (the
“Notice Date”) that is 20 days prior to such Anniversary Date, advise the Agent
whether or not such Lender agrees to such extension (and each Lender that
determines not to so extend its Termination Date (a “Non Extending Lender”)
shall notify the Agent of such fact promptly after such determination (but in
any event no later than the Notice Date) and any Lender that does not so advise
the Agent on or before the Notice Date shall be deemed to be a Non Extending
Lender). The election of any Lender to agree to such extension shall not
obligate any other Lender to so agree.

 

(c)       Notification by Agent. The Agent shall notify the Borrower of each
Lender’s determination under this Section no later than the date 15 days prior
to the applicable Anniversary Date (or, if such date is not a Business Day, on
the next preceding Business Day).

 

(d)       Additional Commitment Lenders. The Borrower shall have the right on or
before the applicable Anniversary Date to replace each Non-Extending Lender
with, and add as “Lenders” under this Agreement in place thereof, one or more
Eligible Assignees (as an Assuming Lender) with the approval of the Agent (which
approval shall not be unreasonably withheld or delayed), each of which Assuming
Lenders shall have entered into an Assumption Agreement pursuant to which such
Assuming Lender shall, effective as of the applicable Anniversary Date,
undertake a Commitment (and, if any such Assuming Lender is already a Lender,
its Commitment shall be in addition to such Lender’s Commitment hereunder on
such date).

 

(e)       Minimum Extension Requirement. If (and only if) the total of the
Commitments of the Lenders that have agreed so to extend their Termination Date
and the additional Commitments of the Assuming Lenders shall be more than 50% of
the aggregate amount of the Commitments in effect immediately prior to the
applicable Anniversary Date, then, effective as of such Anniversary Date, the
Termination Date of each Extending Lender and of each Assuming Lender shall be
extended to the date falling one year after the Termination Date in effect for
such Lenders (except that, if such date is not a Business Day, such Termination
Date as so extended shall be the next preceding Business Day) and each Assuming
Lender shall thereupon become a “Lender” for all purposes of this Agreement.

 

32 

 



(f)       Conditions to Effectiveness of Extensions. Notwithstanding the
foregoing, the extension of the Termination Date pursuant to this Section shall
not be effective with respect to any Lender unless on the applicable Anniversary
Date:

 

(x) no Default shall have occurred and be continuing on such date after giving
effect to such extension; and

 

(y) the representations and warranties contained in this Agreement are true and
correct on and as of such date of such extension after giving effect to such
extension, as though made on and as of such date (or, if any such representation
or warranty is expressly stated to have been made as of a specific date, as of
such specific date).

 

ARTICLE III

 

CONDITIONS TO EFFECTIVENESS AND LENDING

 

SECTION 3.01. Conditions Precedent to Amendment and Restatement. This amendment
and restatement of the Existing Credit Agreement shall become effective on and
as of the first date (the “Effective Date”) on which the following conditions
precedent have been satisfied:

 

(a)       There shall have occurred no Material Adverse Change since
December 31, 2017.

 

(b)       The Borrower shall have notified the Agent, on behalf of the Lenders,
in writing as to the proposed Effective Date.

 

(c)       The Borrower shall have paid (i) all accrued fees and expenses then
due and payable of the Agent and the Lenders (including the accrued fees and
expenses then due and payable of counsel to the Agent) and (ii) all principal,
accrued interest and other amounts outstanding under the Existing Credit
Agreement.

 

(d)       On the Effective Date, the following statements shall be true and the
Agent shall have received for the account of each Lender a certificate signed by
a duly authorized officer of the Borrower, dated the Effective Date, stating
that:

 

(i)       The representations and warranties contained in Section 4.01 are
correct on and as of the Effective Date, and

 

(ii)       No event has occurred and is continuing that constitutes a Default.

 

(e)       The Agent shall have received on or before the Effective Date the
following, each dated such day, in form and substance reasonably satisfactory to
the Agent and (except for the Notes) in sufficient copies for each Lender:

 

33 

 



(i)       The Notes to the order of the Lenders to the extent requested by any
Lender pursuant to Section 2.15.

 

(ii)       Certified copies of the resolutions of the Board of Directors of the
Borrower approving this Agreement and the Notes, and of all documents evidencing
other necessary corporate action and governmental approvals, if any, with
respect to this Agreement and the Notes.

 

(iii)       A certificate of the Secretary or an Assistant Secretary of the
Borrower certifying the names and true signatures of the officers of the
Borrower authorized to sign this Agreement and the Notes and the other documents
to be delivered hereunder.

 

(iv)       A favorable opinion of Proskauer Rose LLP, counsel for the Borrower,
in form and substance reasonably satisfactory to the Agent.

 

(v)       A favorable opinion of Shearman & Sterling LLP, counsel for the Agent,
in form and substance satisfactory to the Agent.

 

SECTION 3.02. Conditions Precedent to Each Borrowing. The obligation of each
Lender to make an Advance on the occasion of each Borrowing shall be subject to
the conditions precedent that the Effective Date shall have occurred and on the
date of such Borrowing (a) the following statements shall be true (and each of
the giving of the applicable Notice of Borrowing and the acceptance by the
Borrower of the proceeds of such Borrowing shall constitute a representation and
warranty by the Borrower that on the date of such Borrowing such statements are
true):

 

(i)       the representations and warranties contained in Section 4.01 (except
the representations set forth in the last sentence of subsection (e) thereof and
in subsection (f)(i) thereof) are correct in all material respects (other than
representations and warranties that are qualified by materiality, which shall be
correct) on and as of such date, before and after giving effect to such
Borrowing and to the application of the proceeds therefrom, as though made on
and as of such date (or, if any such representation or warranty is expressly
stated to have been made as of a specific date, as of such specific date), and

 

(ii)       no event has occurred and is continuing, or would result from such
Borrowing or from the application of the proceeds therefrom, that constitutes a
Default;

 

and (b) the Agent shall have received such other approvals, opinions or
documents as any Lender through the Agent may reasonably request.

 

SECTION 3.03. Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender prior to the date that the Borrower, by notice
to the Lenders, designates as the proposed Effective Date, specifying its
objection thereto. The Agent shall promptly notify the Lenders of the occurrence
of the Effective Date.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES



34 

 

 

SECTION 4.01. Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:

 

(a)       The Borrower is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware.

 

(b)       The execution, delivery and performance by the Borrower of this
Agreement and the Notes to be delivered by it, and the consummation of the
transactions contemplated hereby, are within the Borrower’s corporate powers,
have been duly authorized by all necessary corporate action, and do not
contravene (i) the Borrower’s charter or by-laws, (ii) applicable law or (iii)
any material contractual restriction binding on or affecting the Borrower.

 

(c)       No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body or, other than as
would not reasonably be expected to have a Material Adverse Effect, any other
third party, is required for the due execution, delivery and performance by the
Borrower of this Agreement or the Notes to be delivered by it.

 

(d)       This Agreement has been, and each of the Notes to be delivered by it
when delivered hereunder will have been, duly executed and delivered by the
Borrower. This Agreement is, and each of the Notes when delivered hereunder will
be, the legal, valid and binding obligation of the Borrower enforceable against
the Borrower in accordance with their respective terms, except to the extent
such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally
and by equitable principles.

 

(e)       The Consolidated balance sheet of the Borrower and its Subsidiaries as
at December 31, 2017, and the related Consolidated statements of income and cash
flows of the Borrower and its Subsidiaries for the fiscal year then ended,
accompanied by an opinion of KPMG LLP, independent public accountants, copies of
which have been furnished to each Lender, fairly present the Consolidated
financial condition of the Borrower and its Subsidiaries at such date and the
Consolidated results of the operations of the Borrower and its Subsidiaries for
the period ended on such date, all in accordance with generally accepted
accounting principles consistently applied. Since December 31, 2017, there has
been no Material Adverse Change other than as disclosed in any periodic report
filed prior to the date hereof by the Borrower with the Securities and Exchange
Commission.

 

(f)       There is no pending or, to the knowledge of the Borrower, threatened
action, suit, investigation, litigation or proceeding, including, without
limitation, any Environmental Action, affecting the Borrower or any of its
Subsidiaries before any court, governmental agency or arbitrator that (i) could
be reasonably likely to have a Material Adverse Effect or (ii) purports to
affect the legality, validity or enforceability of this Agreement or any Note or
the consummation of the transactions contemplated hereby.

 

(g)       The Borrower is not engaged in the business of extending credit for
the purpose of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System),
and no proceeds of any Advance will be used to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
any margin stock.

 

35 

 



(h)       The Borrower is not an “investment company”, or a company “controlled”
by an “investment company”, within the meaning of the Investment Company Act of
1940, as amended.

 

(i)       No information, exhibit or report furnished in writing by or on behalf
of the Borrower to the Agent or any Lender in connection with the negotiation
and syndication of this Agreement (including in connection with the preparation
of the Information Memorandum) or pursuant to the terms of this Agreement
contained any untrue statement of a material fact or omitted to state a material
fact necessary to make the statements made therein, taken as a whole, not
misleading in light of the circumstances in which such statements were made.

 

(j)       The Borrower has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions, and the Borrower, its Subsidiaries and their
respective officers and to the knowledge of the Borrower its directors,
employees and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of (i) the Borrower, any Subsidiary or,
to the knowledge of the Borrower or such Subsidiary, any of their respective
directors, officers or employees, or (ii) to the knowledge of the Borrower, any
agent of the Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person. No Borrowing, use of proceeds or other transaction
contemplated by this Agreement will violate any Anti-Corruption Law or
applicable Sanctions.

 

ARTICLE V

 

COVENANTS OF THE BORROWER

 

SECTION 5.01. Affirmative Covenants. So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, the Borrower will:

 

(a)       Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries
to comply, with all applicable laws, rules, regulations and orders, such
compliance to include, without limitation, compliance with ERISA, Environmental
Laws and the Patriot Act, except in such instances in which the failure to
comply therewith, in the aggregate, would not reasonably be expected to have a
Material Adverse Effect; and maintain in effect and enforce policies and
procedures designed to ensure compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions.

 

(b)       Payment of Taxes, Etc. Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent,
(i) all Taxes, assessments and governmental charges or levies imposed upon it or
upon its property and (ii) all lawful claims that, if unpaid, might by law
become a Lien upon its property; provided, however, that neither the Borrower
nor any of its Subsidiaries shall be required to pay or discharge any such tax,
assessment, charge or claim that is being contested in good faith and by proper
proceedings and as to which appropriate reserves are being maintained, unless
and until any Lien resulting therefrom attaches to its property and becomes
enforceable against its other creditors.

 

(c)       Maintenance of Insurance. Maintain, and cause each of its Subsidiaries
to maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which the Borrower or such Subsidiary operates.

 

36 

 



(d)       Preservation of Corporate Existence, Etc. Preserve and maintain, and
cause each of its Subsidiaries to preserve and maintain, its corporate
existence, rights (charter and statutory) and franchises; provided, however,
that the Borrower and its Subsidiaries may consummate any merger, consolidation,
sale, transfer or other transaction permitted under Section 5.02(b) and provided
further that neither the Borrower nor any of its Subsidiaries shall be required
to preserve any right or franchise if the Board of Directors of the Borrower or
such Subsidiary shall determine that the preservation thereof is no longer
desirable in the conduct of the business of the Borrower or such Subsidiary, as
the case may be, and that the loss thereof is not disadvantageous in any
material respect to the Borrower, such Subsidiary or the Lenders.

 

(e)       Visitation Rights. At any reasonable time and from time to time,
during business hours and upon reasonable prior written notice, permit the Agent
or any of the Lenders or any agents or representatives thereof, not more than
once per fiscal year at the expense of the Borrower unless an Event of Default
shall have occurred and be continuing, to examine and make copies of and
abstracts from the records and books of account of, and visit the properties of,
the Borrower and any of its Subsidiaries, and to discuss the affairs, finances
and accounts of the Borrower and any of its Subsidiaries with any of their
officers or directors and with their independent certified public accountants.

 

(f)       Keeping of Books. Keep, and cause each of its Subsidiaries to keep,
proper books of record and account, in which full and correct entries shall be
made of all financial transactions and the assets and business of the Borrower
and each such Subsidiary in accordance with generally accepted accounting
principles in effect from time to time.

 

(g)       Maintenance of Properties, Etc. Maintain and preserve, and cause each
of its Subsidiaries to maintain and preserve, all of its properties that are
used or useful in the conduct of its business in good working order and
condition, ordinary wear and tear excepted.

 

(h)       Transactions with Affiliates. Conduct, and cause each of its
Subsidiaries to conduct, all transactions otherwise permitted under this
Agreement with any of their Affiliates on terms that are fair and reasonable and
no less favorable to the Borrower or such Subsidiary than it would obtain in a
comparable arm’s-length transaction with a Person not an Affiliate.

 

(i)       Reporting Requirements. Furnish to the Agent on behalf of the Lenders:

 

(i)       as soon as available and in any event within 5 days after the date on
which the Borrower is required to file the quarterly report of the Borrower on
Form 10-Q with the Securities and Exchange Commission (after giving effect to
any extension (not to exceed 10 Business Days) of such due date that is obtained
by the Borrower) or, if the Borrower ceases to be subject to such filing
requirements, within 5 days after the date on which such reports would have been
due had the Borrower remained subject to such requirements, for each of the
first three quarters of each fiscal year of the Borrower, the Consolidated
balance sheet of the Borrower and its Subsidiaries as of the end of such quarter
and Consolidated statements of income and cash flows of the Borrower and its
Subsidiaries for the period commencing at the end of the previous fiscal year
and ending with the end of such quarter, duly certified (subject to the absence
of footnotes and year-end audit adjustments) by the chief financial officer of
the Borrower as having been prepared in accordance with generally accepted
accounting principles (provided, that it is acknowledged and agreed that the
certification of the chief financial officer of the Borrower attached to the
Borrower’s quarterly report on Form 10-Q shall satisfy this certification
requirement) and certificates of the chief financial officer of the Borrower as
to compliance with the terms of this Agreement and setting forth in reasonable
detail the calculations necessary to demonstrate compliance with Section 5.03;

 

37 

 



(ii)       as soon as available and in any event within 5 days after the date on
which the Borrower is required to file the annual report of the Borrower on Form
10-K with the Securities and Exchange Commission (after giving effect to any
extension (not to exceed 15 Business Days) of such due date that is obtained by
the Borrower) or, if the Borrower ceases to be subject to such filing
requirements, within 5 days after the date on which such reports would have been
due had the Borrower remained subject to such requirements, for each fiscal
year, a copy of the annual audit report for such year for the Borrower and its
Subsidiaries, containing the Consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of such fiscal year and Consolidated statements of
income and cash flows of the Borrower and its Subsidiaries for such fiscal year,
in each case accompanied by an opinion acceptable to the Required Lenders by
KPMG LLP or other independent public accountants acceptable to the Required
Lenders and certificates of the chief financial officer of the Borrower as to
compliance with the terms of this Agreement and setting forth in reasonable
detail the calculations necessary to demonstrate compliance with Section 5.03;

 

(iii)       as soon as possible and in any event within five Business Days after
becoming aware of the occurrence of each Default continuing on the date of such
statement, a statement of the chief financial officer of the Borrower setting
forth details of such Default and the action that the Borrower has taken and
proposes to take with respect thereto;

 

(iv)       promptly after the sending or filing thereof, copies of all reports
that the Borrower sends to any of its securityholders, and copies of all reports
and registration statements that the Borrower or any Subsidiary files with the
Securities and Exchange Commission or any national securities exchange;

 

(v)       promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator affecting the
Borrower or any of its Subsidiaries of the type described in Section 4.01(f) and
not otherwise disclosed in any periodic report filed by the Borrower with the
Securities and Exchange Commission; and

 

(vi)       such other information respecting the Borrower or any of its
Subsidiaries as any Lender through the Agent may from time to time reasonably
request.

 

Documents required to be delivered pursuant to Section 5.01(i)(i), (ii) or (iv)
may be delivered electronically and if so delivered, shall be deemed to have
been delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed in Section 8.02; or (ii) on which such documents are posted on
the Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Agent have access (whether a commercial, third-party website or
whether sponsored by the Agent); provided that the Borrower shall notify the
Agent (by telecopier or electronic mail) of the posting of any such documents or
any such link. The Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

 

38 

 



SECTION 5.02. Negative Covenants. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, the Borrower will not:

 

(a)       Liens, Etc. Create or suffer to exist, or permit any of its
Subsidiaries to create or suffer to exist, any Lien on or with respect to any of
its properties, whether now owned or hereafter acquired, or assign, or permit
any of its Subsidiaries to assign, any right to receive income, other than:

 

(i)       Permitted Liens,

 

(ii)       purchase money Liens upon or in any real property or equipment
acquired or held by the Borrower or any Subsidiary in the ordinary course of
business to secure the purchase price of such property or equipment or to secure
Debt incurred solely for the purpose of financing the acquisition of such
property or equipment, or Liens existing on such property or equipment at the
time of its acquisition (other than any such Liens created in contemplation of
such acquisition that were not incurred to finance the acquisition of such
property) or extensions, renewals or replacements of any of the foregoing for
the same or a lesser amount, provided, however, that no such Lien shall extend
to or cover any properties of any character other than the real property or
equipment being acquired, and no such extension, renewal or replacement shall
extend to or cover any properties not theretofore subject to the Lien being
extended, renewed or replaced,

 

(iii)       the Liens existing on the Effective Date and described on
Schedule 5.02(a) hereto,

 

(iv)       Liens on property of a Person existing at the time such Person is
merged into or consolidated with the Borrower or any Subsidiary of the Borrower
or becomes a Subsidiary of the Borrower; provided that such Liens were not
created in contemplation of such merger, consolidation or acquisition and do not
extend to any assets other than those of the Person so merged into or
consolidated with the Borrower or such Subsidiary or acquired by the Borrower or
such Subsidiary,

 

(v)       other Liens securing Debt in an aggregate principal amount not to
exceed at any time outstanding an amount equal to 10% of Consolidated Tangible
Assets of the Borrower and its Subsidiaries taken as a whole,

 

(vi)       Liens arising from judgments, decrees or attachments and Liens
securing appeal bonds arising from judgments in an aggregate amount not to
exceed $100,000,000;

 

(vii)       Liens and assignments of the right to receive income in respect of
securitizations of accounts receivable in an Invested Amount not to exceed
$175,000,000 at any time outstanding; and

 

39 

 



(viii)       the replacement, extension or renewal of any Lien permitted by
clause (iii) or (iv) above upon or in the same property theretofore subject
thereto or the replacement, extension or renewal (without increase in the amount
or change in any direct or contingent obligor) of the Debt secured thereby.

 

(b)       Mergers, Etc. Merge or consolidate with or into, or convey, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to, any Person, or permit any of its Subsidiaries to do so,
except that any Subsidiary of the Borrower may merge or consolidate with or
into, or dispose of assets to, any other Subsidiary of the Borrower, and except
that any Subsidiary of the Borrower may merge into or dispose of assets to the
Borrower and the Borrower may merge with any other Person so long as the
Borrower is the surviving corporation and the Borrower’s jurisdiction of
organization is the United States or any political subdivision thereof,
provided, in each case, that no Default shall have occurred and be continuing at
the time of such proposed transaction or would result therefrom.

 

(c)       Subsidiary Debt. Permit any of its Subsidiaries to create or suffer to
exist, any Debt other than:

 

(i)       Debt owed to the Borrower or to a wholly owned Subsidiary of the
Borrower,

 

(ii)       Debt existing on the Effective Date and described on Schedule 5.02(c)
hereto (the “Existing Debt”), and any Debt extending the maturity of, or
refunding or refinancing, in whole or in part, the Existing Debt, provided that
the principal amount of such Existing Debt shall not be increased above the
principal amount thereof outstanding immediately prior to such extension,
refunding or refinancing, and the direct and contingent obligors therefor shall
not be changed, as a result of or in connection with such extension, refunding
or refinancing,

 

(iii)       Debt incurred by any Subsidiary in respect of securitizations of
accounts receivable in an Invested Amount not to exceed $175,000,000 at any time
outstanding,

 

(iv)       Debt in an aggregate principal amount that, when aggregated (without
duplication) with Debt permitted to be secured by Liens in accordance with
Section 5.02(a)(v), does not exceed at any time outstanding an amount equal to
10% of Consolidated Tangible Assets of the Borrower and its Subsidiaries taken
as a whole, and

 

(v)       indorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business.

 

(d)       Change in Nature of Business. Make, or permit any of its Subsidiaries
to make, any material change in the nature of its business as carried on at the
date hereof.

 

(e)       Use of Proceeds. Request any Borrowing, nor use, or permit its
Subsidiaries and its or their respective directors, officers, employees and
agents to use, the proceeds of any Borrowing (i) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(ii) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, or (iii) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.

 

40 

 



SECTION 5.03. Financial Covenants. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, the Borrower will:

 

(a)       Debt to EBITDA Ratio. Maintain, as of the end of each fiscal quarter,
a ratio of Consolidated Debt as of such date to Consolidated EBITDA for the
period of four fiscal quarters then ended of the Borrower and its Subsidiaries
of not greater than 3.5 to 1.0.

 

(b)       Interest Coverage Ratio. Maintain, as of the end of each fiscal
quarter, a ratio of Consolidated EBITDA of the Borrower and its Subsidiaries to
interest payable on, and amortization of debt discount in respect of, all Debt,
in each case for the period of four fiscal quarters then ended, of not less than
3.5 to 1.0.

 

ARTICLE VI

 

EVENTS OF DEFAULT

 

SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

 

(a)       The Borrower shall fail to pay any principal of any Advance when the
same becomes due and payable; or the Borrower shall fail to pay any interest on
any Advance or make any other payment of fees or other amounts payable under
this Agreement or any Note within three Business Days after the same becomes due
and payable; or

 

(b)       Any representation or warranty made by the Borrower herein or by the
Borrower (or any of its officers) in connection with this Agreement shall prove
to have been incorrect in any material respect when made; or

 

(c)       (i) The Borrower shall fail to perform or observe any term, covenant
or agreement contained in Section 5.01(d), (e) or (i), 5.02 or 5.03, or (ii) the
Borrower shall fail to perform or observe any other term, covenant or agreement
contained in this Agreement on its part to be performed or observed if such
failure shall remain unremedied for 30 days after written notice thereof shall
have been given to the Borrower by the Agent or any Lender; or

 

(d)       The Borrower or any of its Subsidiaries shall fail to pay any
principal of or premium or interest on any Debt that is outstanding in a
principal or net amount of at least $200,000,000 in the aggregate (but excluding
Debt outstanding hereunder) of the Borrower or such Subsidiary (as the case may
be), when the same becomes due and payable (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise), and such failure shall
continue after the applicable grace period, if any, specified in the agreement
or instrument relating to such Debt; or any other event shall occur or condition
shall exist under any agreement or instrument relating to any such Debt and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Debt; or any
such Debt shall be declared to be due and payable, or required to be prepaid or
redeemed (other than by a regularly scheduled required prepayment or
redemption), purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Debt shall be required to be made, in each case prior to the stated
maturity thereof; or

 

(e)       The Borrower or any of its Subsidiaries shall generally not pay its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Borrower or
any of its Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it), either such proceeding shall remain undismissed or unstayed
for a period of 60 days, or any of the actions sought in such proceeding
(including, without limitation, the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or for any substantial part of its property) shall occur; or the Borrower or any
of its Subsidiaries shall take any corporate action to authorize any of the
actions set forth above in this subsection (e); or

 

41 

 



(f)       Judgments or orders for the payment of money in excess of $200,000,000
in the aggregate shall be rendered against the Borrower or any of its
Subsidiaries and either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order or (ii) there shall be any period of 30
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; provided,
however, that any such judgment or order shall not be an Event of Default under
this Section 6.01(f) if, for so long as and to the extent that (i) the amount of
such judgment or order is covered by a valid and binding policy of insurance
between the defendant and the insurer covering payment thereof and (ii) such
insurer, which shall be rated at least “A” by A.M. Best Company, has been
notified of, and has not disputed the claim made for payment of, the amount of
such judgment or order; or

 

(g)       (i) Any Person or two or more Persons acting in concert shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission under the Securities Exchange Act of 1934),
directly or indirectly, of Voting Stock of the Borrower (or other securities
convertible into such Voting Stock) representing 30% or more of the combined
voting power of all Voting Stock of the Borrower; or (ii) during any period of
up to 24 consecutive months, commencing after the date of this Agreement,
individuals who at the beginning of such 24-month period were directors of the
Borrower shall cease for any reason (other than due to death, retirement or
disability) to constitute a majority of the board of directors of the Borrower
(except to the extent that individuals who at the beginning of such 24-month
period were replaced by individuals (x) elected by 66-2/3% of the remaining
members of the board of directors of the Borrower or (y) nominated for election
by a majority of the remaining members of the board of directors of the Borrower
and thereafter elected as directors by the shareholders of the Borrower); or

 

(i)       The Borrower or any of its ERISA Affiliates shall incur, or, in the
reasonable opinion of the Required Lenders, shall be reasonably likely to incur
liability in excess of $200,000,000 in the aggregate as a result of one or more
of the following: (i) the occurrence of any ERISA Event; (ii) the partial or
complete withdrawal of the Borrower or any of its ERISA Affiliates from a
Multiemployer Plan; or (iii) the reorganization, insolvency or termination of a
Multiemployer Plan or a determination has been made that a Multiemployer Plan is
in “endangered” or “critical” status within the meaning of Section 432 of the
Code or Section 305 of ERISA;

 

then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
obligation of each Lender to make Advances to be terminated, whereupon the same
shall forthwith terminate, and (ii) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
Advances, all interest thereon and all other amounts payable under this
Agreement to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower; provided, however, that in the
event of an actual or deemed entry of an order for relief with respect to the
Borrower under the Federal Bankruptcy Code, (A) the obligation of each Lender to
make Advances shall automatically be terminated and (B) the Advances, all such
interest and all such amounts shall automatically become and be due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by the Borrower.

 

42 

 



ARTICLE VII

 

THE AGENT

 

SECTION 7.01. Appointment and Authority. Each of the Lenders hereby irrevocably
appoints Citibank to act on its behalf as the Agent hereunder and under the
Notes and authorizes the Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the Agent
and the Lenders, and the Borrower shall not have rights as a third-party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any Note (or any other similar term) with
reference to the Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 

SECTION 7.02. Rights as a Lender. The Person serving as the Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Agent, and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for, and generally engage in any kind of business with,
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Agent hereunder and without any duty to account therefor to the Lenders.

 

SECTION 7.03. Exculpatory Provisions. (a) The Agent shall not have any duties or
obligations except those expressly set forth herein, and its duties hereunder
shall be administrative in nature. Without limiting the generality of the
foregoing, the Agent:

 

(i)       shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(ii)       shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Agent is required to exercise as directed in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein); provided that the Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Agent to liability or that is contrary to this
Agreement or applicable law, including for the avoidance of doubt any action
that may be in violation of the automatic stay under any Debtor Relief Law or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any Debtor Relief Law; and

 

43 

 



(iii)       shall not, except as expressly set forth herein, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Affiliates that is communicated to or
obtained by the Person serving as the Agent or any of its Affiliates in any
capacity.

 

(b)       The Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 8.01 and 6.01), or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and nonappealable judgment. The Agent shall be deemed not to have knowledge of
any Default unless and until notice describing such Default is given to the
Agent in writing by the Borrower or a Lender.

 

(c)       The Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Article III or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Agent.

 

SECTION 7.04. Reliance by Agent. The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of an Advance,
that by its terms must be fulfilled to the satisfaction of a Lender, the Agent
may presume that such condition is satisfactory to such Lender unless the Agent
shall have received notice to the contrary from such Lender prior to the making
of such Advance. The Agent may consult with legal counsel (who may be counsel
for the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

 

SECTION 7.05. Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder by or through any one or
more sub-agents appointed by the Agent. The Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Agent and any such sub-agent. The Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non appealable judgment that
the Agent acted with gross negligence or willful misconduct in the selection of
such sub-agents.

 

SECTION 7.06. Resignation of Agent. (a) The Agent may at any time give notice of
its resignation to the Lenders and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Borrower, to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States that, in each case, is not a Defaulting Lender. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Agent may (but shall not
be obligated to), on behalf of the Lenders, appoint a successor Agent meeting
the qualifications set forth above. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

 

44 

 



(b)       If the Person serving as Agent is a Defaulting Lender pursuant to
clause (v) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to the Borrower and such
Person remove such Person as Agent and, in consultation with the Borrower,
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

 

(c)       With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (1) the retiring or removed Agent shall be
discharged from its duties and obligations and (2) all payments, communications
and determinations provided to be made by, to or through the Agent shall instead
be made by or to each Lender directly, until such time, if any, as the Required
Lenders appoint a successor Agent as provided for above. Upon the acceptance of
a successor’s appointment as Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring or removed Agent, and the retiring or removed Agent shall be discharged
from all of its duties and obligations hereunder. The fees payable by the
Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Agent’s resignation or removal hereunder, the
provisions of this Article and Section 8.04 shall continue in effect for the
benefit of such retiring or removed Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Agent was acting as Agent.

 

SECTION 7.07. Non-Reliance on Agent and Other Lenders. Each Lender acknowledges
that it has, independently and without reliance upon the Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement or any related
agreement or any document furnished hereunder or thereunder:

 

SECTION 7.08. No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers, Syndication Agent or
Documentation Agents, if any, listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement, except in its capacity,
as applicable, as the Agent or a Lender hereunder.

 

SECTION 7.09. Lender ERISA Matters. (a) Each Lender (x) represents and warrants,
as of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of the Agent and each
Arranger and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Borrower, that at least one of the following is and
will be true:

 

(i)       such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Advances or the Commitments,

 

45 

 



(ii)       the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement,

 

(iii)        (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the
Advances, the Commitments and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Advances, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement, or

 

(iv)        such other representation, warranty and covenant as may be agreed in
writing between the Agent, in its sole discretion, and such Lender.

 

(b)        In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in sub-clause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of the Agent and
each Arranger and their respective Affiliates, and not, for the avoidance of
doubt, to or for the benefit of the Borrower, that:

 

(i)        none of the Agent or any Arranger or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the Agent under
this Agreement or any documents related to hereto),

 

(ii)        the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

 

(iii)        the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies,

 

(iv)        the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Advances, the Commitments
and this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder, and

 

46 

 



(v)        no fee or other compensation is being paid directly to the Agent or
any Arranger or any their respective Affiliates for investment advice (as
opposed to other services) in connection with the Advances, the Commitments or
this Agreement.

 

(c)        The Agent and each Arranger hereby informs the Lenders that each such
Person is not undertaking to provide impartial investment advice, or to give
advice in a fiduciary capacity, in connection with the transactions contemplated
hereby, and that such Person has a financial interest in the transactions
contemplated hereby in that such Person or an Affiliate thereof (i) may receive
interest or other payments with respect to the Advances, the Commitments and
this Agreement, (ii) may recognize a gain if it extended the Advances or the
Commitments for an amount less than the amount being paid for an interest in the
Advances or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby or otherwise,
including structuring fees, commitment fees, arrangement fees, facility fees,
upfront fees, underwriting fees, ticking fees, agency fees, administrative agent
or collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

 

As used in this Section:

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

ARTICLE VIII

 

MISCELLANEOUS

 

SECTION 8.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the Notes, nor consent to any departure by the Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Required Lenders, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided,
however, that (a) no amendment, waiver or consent shall, unless in writing and
signed by all the Lenders, do any of the following: (i) waive any of the
conditions specified in Section 3.01, (ii) change the percentage of the
Commitments or of the aggregate unpaid principal amount of the Advances, or the
number of Lenders, that shall be required for the Lenders or any of them to take
any action hereunder or (iii) amend this Section 8.01 and (b) no amendment,
waiver or consent shall, unless in writing and signed by each Lender directly
affected thereby, do any of the following: (i) increase or extend the
Commitments of such Lender, (ii) reduce the principal of, or interest on, the
Advances or any fees or other amounts payable hereunder or (iii) postpone any
date fixed for any payment of principal of, or interest on, the Advances or any
fees or other amounts payable hereunder; and provided further that no amendment,
waiver or consent shall, unless in writing and signed by the Agent in addition
to the Lenders required above to take such action, affect the rights or duties
of the Agent under this Agreement or any Note.

 

SECTION 8.02. Notices; Effectiveness; Electronic Communication. (a) Notices
Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in paragraph (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile as follows:

 

47 

 



(i)       if to the Borrower, to it at 86 Morris Avenue, Summit, New Jersey
07901, Attention of Patrick Moletteri, Assistant Treasurer (Facsimile No.
908-219-0478; Telephone No. 908-219-0459);

 

(ii)       if to the Agent, to Citibank at 1615 Brett Road, Building #3, New
Castle, Delaware 19720, Attention of Agency Operations (Facsimile No. (646)
274-5080; Telephone No. (302) 894-6010; Agency Electronic Mail:
glagentofficeops@citi.com; Disclosure Team Mail (Financial Reporting):
glagentofficeops@citi.com; Investor Relations Team:
global.loans.support@citi.com);

 

(iii)       if to a Lender, to it at its address (or facsimile number) set forth
in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

(b)       Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Agent that it
is incapable of receiving notices under such Article by electronic
communication. The Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing clause
(i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

 

(c)       Change of Address, etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.

 

(d)       Platform.

 

(i)       The Borrower agrees that the Agent may, but shall not be obligated to,
make the Communications (as defined below) available to the Lenders by posting
the Communications on Debt Domain, Intralinks, Syndtrak or a substantially
similar electronic transmission system (the “Platform”).

 

48 

 



(ii)       The Platform is provided “as is” and “as available.” The Agent
Parties (as defined below) do not warrant the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the Communications. No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or the
Platform. In no event shall the Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower, any
Lender or any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Agent’s transmission of communications through the Platform.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material that the Borrower provides to the Agent
pursuant to this Agreement or the transactions contemplated herein which is
distributed to the Agent any Lender by means of electronic communications
pursuant to this Section, including through the Platform.

 

SECTION 8.03. No Waiver; Remedies. No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall not operate as a waiver thereof; nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

 

SECTION 8.04. Costs and Expenses. (a) Costs and Expenses. The Borrower shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the Agent
and its Affiliates (including the reasonable and documented fees, charges and
disbursements of counsel for the Agent), the preparation, negotiation,
execution, delivery and administration of this Agreement, or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) and (ii) all
documented out-of-pocket expenses incurred by the Agent, any Lender (including
the fees, charges and disbursements of any counsel for the Agent, any Lender in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement, including its rights under this Section, or (B) in
connection with the Advances made hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Advances.

 

(b)       Indemnification by the Borrower. The Borrower shall indemnify the
Agent (and any sub-agent thereof), each Lender and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the reasonable and documented fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any Person (including the
Borrower) other than such Indemnitee and its Related Parties arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Advance or the use or proposed use of the proceeds therefrom,
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Environmental Action related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower against an Indemnitee for breach
in bad faith of such Indemnitee's obligations hereunder, if the Borrower has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.

 

49 

 



(c)       Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under paragraph (a) or (b)
of this Section to be paid by it to the Agent (or any sub-agent thereof), or any
Related Party of the Agent (and without limiting its obligation to do so), each
Lender severally agrees to pay to the Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s ratable share of the Commitments at such time) of
such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender); provided, that the unreimbursed expense or indemnified
loss, claim, damage, liability or related expense, as the case may be, was
incurred by or asserted against the Agent (or any such sub-agent) in its
capacity as such, or against any Related Party of the Agent acting for the Agent
(or any such sub-agent), in connection with such capacity. The obligations of
the Lenders under this paragraph (c) are subject to the provisions of Section
2.02(e).

 

(d)       Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, no party to this Agreement shall assert, and each party to
this Agreement hereby waives, any claim against any other party to this
Agreement, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Advance, or the use of the proceeds thereof; provided that nothing in this
clause (d) shall relieve the Borrower of any obligation it may have to indemnify
an Indemnitee against special, indirect, consequential or punitive damages
asserted against such Indemnitee by a third party. No Indemnitee referred to in
paragraph (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the transactions contemplated hereby or
thereby.

 

(e)       Funding Losses. Upon demand of any Lender from time to time, the
Borrower shall promptly compensate each Lender for and hold such Lender harmless
from any loss, cost or expense incurred by it as a result of (i) any
continuation, conversion, payment or prepayment of any Advance other than a Base
Rate Advance on a day other than the last day of the Interest Period for such
Advance (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise), (ii) any failure by the Borrower (for a reason other than the
failure of such Lender to make an Advance) to prepay, borrow, continue or
convert any Advance other than a Base Rate Advance on the date or in the amount
notified by the Borrower or (iii) any assignment of a Eurodollar Rate Advance on
a day other than the last day of the Interest Period therefor as a result of a
request by the Borrower pursuant to Section 2.18 (excluding any loss of
anticipated profits, but including any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Advance or
from fees payable to terminate the deposits from which such funds were
obtained). The Borrower shall also pay any customary administrative fees charged
by any Lender in connection with the foregoing. For purposes of calculating
amounts payable by the Borrower to the Lenders under this Section 8.04(e), each
Lender shall be deemed to have funded each Eurodollar Rate Advance made by it at
the Eurodollar Rate for such Advance by a matching deposit or other borrowing in
the London interbank eurodollar market for a comparable amount and for a
comparable period, whether or not such Eurodollar Rate Advance was in fact so
funded.

 

50 

 



(f)       Payments. All amounts due under this Section shall be payable promptly
after demand therefor.

 

(g)       Survival. Each party’s obligations under this Section, and in Sections
2.10 and 2.13 shall survive the termination of this Agreement and payment of the
obligations hereunder.

 

SECTION 8.05. Right of Set-off. If an Event of Default shall have occurred and
be continuing, each Lender, and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held,
and other obligations (in whatever currency) at any time owing, by such Lender
or any such Affiliate, to or for the credit or the account of the Borrower
against any and all of the obligations of the Borrower now or hereafter existing
under this Agreement or any Note to such Lender or its Affiliates, irrespective
of whether or not such Lender or Affiliate shall have made any demand under this
Agreement or any Note and although such obligations of the Borrower may be
contingent or unmatured or are owed to a branch, office or Affiliate of such
Lender different from the branch, office or Affiliate holding such deposit or
obligated on such indebtedness; provided that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Agent for further application in accordance with
the provisions of Section 2.18 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Agent and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Agent a statement describing in reasonable detail the
obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender and its Affiliates under this Section are
in addition to other rights and remedies (including other rights of setoff) that
such Lender or its Affiliates may have. Each Lender agrees to notify the
Borrower and the Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

 

SECTION 8.06. Binding Effect. (a) Counterparts; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. Except as provided in Section
3.01, this Agreement shall become effective when it shall have been executed by
the Agent and when the Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or in electronic (i.e., “pdf” or “tif”) format shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

(b)       Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

SECTION 8.07. Assignments and Participations. (a) Successors and Assigns
Generally. The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Agent and each Lender, and no Lender may assign or otherwise transfer any of
its rights or obligations hereunder except (i) to an assignee in accordance with
the provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section, or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

51 

 



(b)       Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Advances at the
time owing to it); provided any such assignment shall be subject to the
following conditions:

 

(i)       Minimum Amounts.

 

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Advances at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

 

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Advances of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $15,000,000, unless each of the Agent and, so long
as no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed).

 

(ii)       Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advances or the Commitment
assigned.

 

(iii)       Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:

 

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment, or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Agent within five Business Days after having
received notice thereof; and

 

52 

 



(B) the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of any Commitments if such
assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender.

 

(iv)       Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500; provided that the Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment. The assignee, if it is not a Lender, shall deliver to the
Agent an Administrative Questionnaire.

 

(v)       No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

 

(vi)       No Assignment to Natural Persons. No such assignment shall be made to
a natural Person.

 

(vii)       Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Agent, the applicable pro rata
share of Advances previously requested but not funded by the Defaulting Lender,
to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Agent and each other Lender hereunder (and
interest accrued thereon), and (y) acquire (and fund as appropriate) its full
pro rata share of all Advances in accordance with its Commitment.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Agent pursuant to paragraph
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.10 and 8.04 with respect to facts and circumstances
occurring prior to the effective date of such assignment; provided, that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.

 

53 

 



(c)       Register. The Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in the United States a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Advances owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement.
The Register shall be available for inspection by the Borrower and any Lender,
at any reasonable time and from time to time upon reasonable prior notice.

 

(d)       Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Agent, sell participations to any Person (other
than a natural Person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Advances owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (iii) the Borrower, the Agent and Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 8.04(c) with respect
to any payments made by such Lender to its Participant(s).

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clause (b) of the first
proviso of Section 8.01 that affects such Participant. The Borrower agrees that
each Participant shall be entitled to the benefits of Sections 2.10 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant agrees
to be subject to the provisions of Section 2.17 as if it were an assignee under
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 8.05 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.14 as
though it were a Lender.

 

Each Lender that sells a participation, acting solely for this purpose as a
nonfiduciary agent of the Borrower, shall maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Advances or other obligations
under this Agreement (the “Participation Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participation
Register to any Person (including the identity of any participant or any
information relating to a participant’s interest in any commitments, loans,
letters of credit or its other obligations under any loan document) except to
the extent that such disclosure is necessary to establish that such commitment,
loan, letter of credit or other obligation is in registered form under Section
5f.103(e) of the United States Treasury Regulations. The entries in the
Participation Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participation
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

 

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 2.10 and 2.13 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.13 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.13(e) as though it were a Lender.

 

54 

 



(f)       Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

SECTION 8.08. Confidentiality. Each of the Agent and the Lenders agree to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process; (d)
to any other party hereto; (e) in connection with the exercise of any remedies
hereunder or under any Note or any action or proceeding relating to this
Agreement or any Note or the enforcement of rights hereunder or thereunder; (f)
subject to an agreement containing provisions substantially the same as those of
this Section, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights and obligations under this
Agreement, or (ii) any actual or prospective party (or its Related Parties) to
any swap, derivative or other transaction under which payments are to be made by
reference to the Borrower and its obligations, this Agreement or payments
hereunder; (g) on a confidential basis to (i) any rating agency in connection
with rating the Borrower or its Subsidiaries or the transactions contemplated by
this Agreement or (ii) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to
this Agreement; (h) with the consent of the Borrower; or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section, or (y) becomes available to the Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower. In addition, the Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Agent or any Lender in connection with the administration of this Agreement and
the Commitments.

 

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Agent or any Lender on a nonconfidential
basis prior to disclosure by the Borrower or any of its Subsidiaries; provided
that, in the case of information received from the Borrower or any of its
Subsidiaries after the date hereof, such information is clearly identified at
the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

SECTION 8.09. Governing Law. This Agreement and the Notes and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any Note
and the transactions contemplated hereby and thereby shall be governed by, and
construed in accordance with, the law of the State of New York.

 

SECTION 8.10. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier shall
be effective as delivery of a manually executed counterpart of this Agreement.

 

55 

 



SECTION 8.11. Jurisdiction, Etc. (a) The Borrower irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Agent, any Lender or any Related
Party of the foregoing in any way relating to this Agreement or any Note or the
transactions relating hereto or thereto, in any forum other than the courts of
the State of New York sitting in New York County, and of the United States
District Court for the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
New York State court or, to the fullest extent permitted by applicable law, in
such federal court. Each of the parties hereto agrees that a final judgment in
any such action, litigation or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or in any Note shall affect any right
that the Agent or any Lender or may otherwise have to bring any action or
proceeding relating to this Agreement or any Note against the Borrower or its
properties in the courts of any jurisdiction.

 

(b)       Waiver of Venue. The Borrower irrevocably and unconditionally waives,
to the fullest extent permitted by applicable law, any objection that it may now
or hereafter have to the laying of venue of any action or proceeding arising out
of or relating to this Agreement or any Note in any court referred to in
paragraph (a) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by applicable law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(c)       Service of Process. Each party hereto irrevocably consents to service
of process in the manner provided for notices in Section 8.02. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.

 

SECTION 8.12. Patriot Act Notice. Each Lender and the Agent (for itself and not
on behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Agent, as applicable, to identify the Borrower in accordance with the
Patriot Act. The Borrower shall provide, to the extent commercially reasonable,
such information and take such actions as are reasonably requested by the Agent
or any Lenders in order to assist the Agent and the Lenders in maintaining
compliance with the Patriot Act.

 

SECTION 8.13. No Fiduciary Duty; Other Relationships. The Borrower acknowledges
that the Lenders have no fiduciary relationship with, or fiduciary duty to, the
Borrower arising out of or in connection with this Agreement, and the
relationship between each Lender and the Borrower is solely that of creditor and
debtor.  This Agreement does not create a joint venture among the parties
hereto. No relationship created hereunder shall in any way affect the ability of
the Agent and each Lender to enter into or maintain business relationships with
the Borrower or any Affiliate thereof beyond the relationships specifically
contemplated by this Agreement. The Borrower acknowledges that the Agent and the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither the Agent nor any Lender has any obligation to
disclose any of such interests to the Borrower or any of its Affiliates.

 

56 

 



SECTION 8.14. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. . Notwithstanding anything to the contrary in this Agreement, any
Note or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under this Agreement, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)       the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)       the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i)       a reduction in full or in part or cancellation of any such liability;

 

(ii)       a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement; or

 

(iii)       the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

57 

 



 

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.



58 

 

 

 

SECTION 8.15. Waiver of Jury Trial. Each party hereto hereby irrevocably waives,
to the fullest extent permitted by applicable law, any right it may have to a
trial by jury in any legal proceeding directly or indirectly arising out of or
relating to this Agreement or any Note or the transactions contemplated hereby
(whether based on contract, tort or any other theory). Each party hereto (a)
certifies that no representative, agent or attorney of any other Person has
represented, expressly or otherwise, that such other Person would not, in the
event of litigation, seek to enforce the foregoing waiver and (b) acknowledges
that it and the other parties hereto have been induced to enter into this
Agreement by, among other things, the mutual waivers and certifications in this
section.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 



  By  /s/ Jonathan Biller        Name:  Jonathan Biller        Title:  Senior
Vice President—Tax & Treasury, Treasurer   CITIBANK, N.A.,        as Agent   By
/s/ Richard Rivera        Name:  Richard Rivera        Title:  Vice President
Initial Lenders   CITIBANK, N.A.   By /s/ Richard Rivera        Name:  Richard
Rivera        Title:  Vice President   JPMORGAN CHASE BANK, N.A.   By /s/ Kyler
Eng        Name:  Kyler Eng        Title:  Vice President   BANK OF AMERICA,
N.A.   By /s/ Darren Merten        Name:  Darren Merten        Title:  Vice
President



 



 

59 

 



 



  BARCLAYS BANK PLC   By /s/ Ronnie Glenn        Name:  Ronnie Glenn  
     Title:  Director   CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH   By /s/ William
O’Daly        Name:  William O’Daly        Title:  Authorized Signatory   By /s/
Stefan Hummel        Name:  Stefan Hummel        Title:  Authorized Signatory  
DEUTSCHE BANK AG NEW YORK BRANCH   By /s/ Ming K. Chu        Name:  Ming K. Chu
       Title:  Director   By /s/ Virginia Cosenza        Name:  Virginia Cosenza
       Title:  Vice President   GOLDMAN SACHS BANK USA   By /s/ Annie Carr  
     Name:  Annie Carr        Title:  Authorized Signatory   HSBC BANK USA,
NATIONAL ASSOCIATION   By /s/ Elizabeth Peck        Name:  Elizabeth Peck  
     Title:  Director



 

 

60 

 



 

 



  MORGAN STANLEY BANK, N.A.   By /s/ Michael King        Name:  Michael King  
     Title:  Authorized Signatory   MUFG BANK, LTD.   By /s/ Jaime Johnson  
     Name:  Jaime Johnson        Title:  Director   PNC BANK, NATIONAL
ASSOCIATION   By /s/ Eleanor Orlando        Name:  Eleanor Orlando  
     Title:  Vice President   STANDARD CHARTERED BANK   By /s/ Guilherme
Domingos        Name:  Guilherme Domingos        Title:  Director   U.S. BANK
NATIONAL ASSOCIATION   By /s/ Thomas Priedeman        Name:  Thomas Priedeman  
     Title:  Assistant Vice President



 

 

 

61 

 



 

 

 

 

 

SCHEDULE I

CELGENE CORPORATION

COMMITMENTS

 

Name of Initial Lender Commitment Citibank, N.A. $170,000,000 JPMorgan Chase
Bank, N.A. $170,000,000 Bank of America, N.A. $170,000,000 Barclays Bank PLC
$170,000,000 Credit Suisse AG, Cayman Islands Branch $170,000,000 Deutsche Bank
AG New York Branch $170,000,000 Goldman Sachs Bank USA $170,000,000 HSBC Bank
USA, National Association $170,000,000 Morgan Stanley Bank, N.A. $170,000,000
MUFG Bank, Ltd. $117,500,000 PNC Bank, National Association $117,500,000
Standard Chartered Bank $117,500,000 U.S. Bank National Association $117,500,000
    Total: $2,000,000,000

 



62 

 

 

 

Schedule 5.02(a)

 

Existing Liens

 

1.Liens on deposits in the escrow accounts created in the ordinary course of
business in an aggregate amount outstanding of $105,801,300.32.

 

 

63 

 



 

Schedule 5.02(c)

 

Existing Subsidiary Debt

 

1.See Schedule 5.02(a)

 

2.Indebtedness in the amount of $ 8,542,384.97 representing the deferred
purchase price portion of the consideration under the Asset Purchase Agreement,
dated as of December 8, 2006, among Seigfried Ltd., Siegfried Dienste AG, and
Celgene Chemicals Sàrl, and related Guaranty by Celgene International

 

3.Indebtedness in the amount of $10,632,458 representing the outstanding unpaid
amount of a promissory note, dated as of April 6, 2017, among JuMP Holdings,
LLC, as the borrower, and RGA Reinsurance Company, as the lender

 

4.$12,462,467 of trade payables that are past due for greater than 60 days

 

5.Letters of credit, bank guarantees, indemnity obligations and other
obligations, incurred in the ordinary course of business, as follows:

 

Domestic Letters of Credit $6,570,000.00 International Bank Guarantees/Letters
of Credit  $202,930,500.93 TOTAL $209,500,500.93

 



64 

 

 

 

 

 

 

EXHIBIT A - FORM OF

PROMISSORY NOTE

 

U.S.$_______________
                                                                                                     Dated:
April [__], 2018

 

FOR VALUE RECEIVED, the undersigned, Celgene Corporation, a Delaware corporation
(the “Borrower”), HEREBY PROMISES TO PAY to the order of __________ (the
“Lender”) for the account of its Applicable Lending Office on the Termination
Date (each as defined in the Credit Agreement referred to below) the unpaid
principal sum of U.S.$[amount of the Lender’s Commitment in figures] or, if
less, the aggregate principal amount of the Advances made by the Lender to the
Borrower pursuant to the Amended and Restated Credit Agreement dated as of April
25, 2018 among the Borrower, the Lender and certain other lenders parties
thereto, and Citibank, N.A. as Agent for the Lender and such other lenders (as
amended or modified from time to time, the “Credit Agreement”; the terms defined
therein being used herein as therein defined) outstanding on the Termination
Date.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Advance from the date of such Advance until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Credit Agreement.

 

Both principal and interest are payable in lawful money of the United States of
America to Citibank, as Agent, at 388 Greenwich Street, New York, New York
10013, in same day funds. Each Advance owing to the Lender by the Borrower
pursuant to the Credit Agreement, and all payments made on account of principal
thereof, shall be recorded by the Lender and, prior to any transfer hereof,
endorsed on the grid attached hereto which is part of this Promissory Note.

 

This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things,
(i) provides for the making of Advances by the Lender to the Borrower from time
to time in an aggregate amount not to exceed at any time outstanding the U.S.
dollar amount first above mentioned, the indebtedness of the Borrower resulting
from each such Advance being evidenced by this Promissory Note and (ii) contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events and also for prepayments on account of principal hereof prior to
the maturity hereof upon the terms and conditions therein specified.

 

CELGENE CORPORATION

 

By __________________________

`        Title:

 

 

65 

 



 


ADVANCES AND PAYMENTS OF PRINCIPAL

 

 

 

 

Date

 

Amount of

Advance

Amount of

Principal Paid

or Prepaid

 

Unpaid Principal

Balance

 

Notation

Made By

                                                                               
                                                                               
                                                                               
         

 



66 

 

 

 

EXHIBIT B - FORM OF NOTICE OF

BORROWING

Citibank, N.A., as Agent

for the Lenders parties

to the Credit Agreement

referred to below

1615 Brett Road, Building #3

New Castle, Delaware 19720

[Date]

 

Attention: Bank Loan Syndications Department

 

Ladies and Gentlemen:

 

The undersigned, Celgene Corporation, refers to the Amended and Restated Credit
Agreement, dated as of April 25, 2018 (as amended or modified from time to time,
the “Credit Agreement”, the terms defined therein being used herein as therein
defined), among the undersigned, certain Lenders parties thereto and Citibank,
N.A., as Agent for said Lenders, and hereby gives you notice, irrevocably,
pursuant to Section 2.02 of the Credit Agreement that the undersigned hereby
requests a Borrowing under the Credit Agreement, and in that connection sets
forth below the information relating to such Borrowing (the “Proposed
Borrowing”) as required by Section 2.02(a) of the Credit Agreement:

 

(i)       The Business Day of the Proposed Borrowing is __________, 20__.

 

(ii)       The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances] [Eurodollar Rate Advances].

 

(iii)       The aggregate amount of the Proposed Borrowing is $__________.

 

[(iv) The initial Interest Period for each Eurodollar Rate Advance made as part
of the Proposed Borrowing is _____ month[s].]

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

 

(A)       the representations and warranties contained in Section 4.01 of the
Credit Agreement (except the representations set forth in the last sentence of
subsection (e) thereof and in subsection (f)(i) thereof) are correct in all
material respects (other than representations and warranties that are qualified
by materiality, which shall be correct) before and after giving effect to the
Proposed Borrowing and to the application of the proceeds therefrom, as though
made on and as of such date (or, if any such representation or warranty is
expressly stated to have been made as of a specific date, as of such specific
date); and

 

67 

 



(B)       no event has occurred and is continuing, or would result from such
Proposed Borrowing or from the application of the proceeds therefrom, that
constitutes a Default.

 

Very truly yours,

 

CELGENE CORPORATION

 

By __________________________

Title:.



68 

 

 

EXHIBIT C - FORM OF

ASSIGNMENT AND ASSUMPTION

 

Assignment and Assumption

 

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]11 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]12 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]13 hereunder are several and not joint.]14
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the Agent as
contemplated below (i) all of [the Assignor’s][the respective Assignors’] rights
and obligations in [its capacity as a Lender][their respective capacities as
Lenders] under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
[the Assignor][the respective Assignors] under the Credit Agreement, and (ii) to
the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

1.             Assignor[s]:
                         _______________________________

 

______________________________

[Assignor [is] [is not] a Defaulting Lender]

 

 



 

 

11For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

 

12For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

 

13Select as appropriate.

 

14Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 



69 

 

 

 

 

2.Assignee[s]:                          ______________________________

 

______________________________

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]

 

3.Borrower:      Celgene Corporation, a Delaware corporation

 

4.Agent: Citibank, N.A., as the Agent under the Credit Agreement

 

5.Credit Agreement:     The $2,000,000,000 Amended and Restated Credit Agreement
dated as of April 25, 2018 among Celgene Corporation, the Lenders parties
thereto, Citibank, N.A., as Agent, and the other agents parties thereto

 

6.Assigned Interest[s]:

 

Assignor[s]15 Assignee[s]16 Aggregate Amount of Commitment/ Advances for all
Lenders18 Amount of Commitment/ Advances Assigned8 Percentage Assigned of
Commitment/ Advances 19 CUSIP Number     $ $ %       $ $ %       $ $ %          
     

 

[7. Trade Date: ______________]20

 

[Page break]

 



 

 

15List each Assignor, as appropriate.

 

16List each Assignee, as appropriate.

 

18Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

 

19Set forth, to at least 9 decimals, as a percentage of the Commitment/Advances
of all Lenders thereunder.

 

20To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

 



70 

 

 

 

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]21

[NAME OF ASSIGNOR]

 

 

By:______________________________

Title:

 

[NAME OF ASSIGNOR]

 

 

By:______________________________

Title:

 

ASSIGNEE[S]22

[NAME OF ASSIGNEE]

 

 

By:______________________________

Title:

 

 

[NAME OF ASSIGNEE]

 

 

By:______________________________

Title:

 

[Consented to and]23 Accepted:

 

CITIBANK, N.A., as

Agent

 

 

By: _________________________________

Title:

 

[Consented to:]24

 

 



 

 

21Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

 

22Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

 

23To be added only if the consent of the Agent is required by the terms of the
Credit Agreement.



71 

 

 

 

[NAME OF RELEVANT PARTY]

 

 

By: ________________________________

     Title:

 

 

 



 

 

24To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, Issuing Bank) is required by the terms of the Credit
Agreement.

 



72 

 

 

 

ANNEX 1

 

Celgene Corporation

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.       Representations and Warranties.

 

1.1       Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i)
it is the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of the Credit Agreement, or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under the Credit Agreement.

 

1.2.       Assignee[s]. [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under Section
__(b)(iii), (v) and (vi) of the Credit Agreement (subject to such consents, if
any, as may be required under Section __(b)(iii) of the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section ___ thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, and (vii) if it is a
Foreign Lender, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by [the][such] Assignee; and (b) agrees that (i) it
will, independently and without reliance on the Agent, [the][any] Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender.

 

2.       Payments. From and after the Effective Date, the Agent shall make all
payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignee
whether such amounts have accrued prior to, on or after the Effective Date. The
Assignor[s] and the Assignee[s] shall make all appropriate adjustments in
payments by the Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves. Notwithstanding the
foregoing, the Agent shall make all payments of interest, fees or other amounts
paid or payable in kind from and after the Effective Date to [the][the relevant]
Assignee.

 

73 

 



3.       General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

 

 



74 

 